Exhibit 10.15









2314505 ONTARIO INC.
(the “Borrower”)


- and -




BDC CAPITAL INC., a wholly-owned subsidiary of
BUSINESS DEVELOPMENT BANK OF CANADA
(the “Bank”)


- and -




APEX SYSTEMS INTEGRATORS INC.
(the “Guarantor”)


- and -




DECISIONPOINT SYSTEMS, INC.
(“DecisionPoint”)












LOAN AGREEMENT










Dated:   June 4, 2012






 
1

--------------------------------------------------------------------------------

 
 
B E T W E E N:


 
2314505 ONTARIO INC.



 
(hereinafter referred to as the “Borrower”),



OF THE FIRST PART,
A N D


 
BDC CAPITAL INC., a wholly-owned subsidiary of

BUSINESS DEVELOPMENT BANK OF CANADA


 
(hereinafter referred to as the “Bank”),



OF THE SECOND PART,


A N D


APEX SYSTEMS INTEGRATORS INC.,


 
(hereinafter referred to as the “Guarantor”),



OF THE THIRD PART,


A N D


DECISIONPOINT SYSTEMS, INC.


 
(hereinafter referred to as “DecisionPoint”),



OF THE FOURTH PART.
WHEREAS


 
1.  
RECITALS

 
1.1  
The Borrower has requested the Bank to provide certain credit facilities for
certain purposes as further detailed herein;

 
1.2  
The Bank has issued and the Borrower has accepted a letter of offer dated
February 14, 2012, as amended from time to time in writing by the parties (the
“Offer of Finance”); and

 
1.3  
The Bank is willing to provide such facilities to the Borrower pursuant to the
Offer of Finance and in accordance with the terms and conditions contained
herein.

 
NOW THEREFORE in consideration of the premises, the mutual agreements herein
contained, all monies advanced and all payments made by the Bank to the Borrower
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the undersigned, the parties hereto covenant and agree
as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
2.  
DEFINITIONS

 
2.1  
Defined Terms

 
In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
 
(a)  
“Additional Interest” has the meaning ascribed to such term in paragraph 4.7;

 
(b)  
“Advances” means, collectively, all monies paid by the Bank to the Borrower or
to any other person or entity, at the direction of the Borrower, together with
all further monies advanced by the Bank to or on behalf of the Borrower,
expended by or on behalf of the Bank or paid by the Bank in respect of the Offer
of Finance;

 
(c)  
“Agreement” means this agreement and all schedules attached hereto and includes
all amendments, modifications, supplements and replacements hereto and thereto
from time to time entered into pursuant to the terms hereof or thereof, as the
case may be;

 
(d)  
“Annual Gross Sales” means comprehensively (during a given fiscal year) the
total amount of the actual selling price of the totality of the goods sold and
the services rendered by a business carried on by the Borrower or the Guarantor,
regardless of the place where these goods and services are sold, notably the
following amounts:

 
(i)  
the amounts received by the Borrower or the Guarantor, as applicable, in
consideration of the sale of goods, articles and merchandise;

 
(ii)  
the amounts received by the Borrower or the Guarantor, as applicable, in
consideration of services rendered;

 
(iii)  
the amounts received by the Borrower or the Guarantor, as applicable, in
consideration of the sale or leasing of any property (including intellectual
property) of the Borrower or the Guarantor, as applicable, or other persons or
the granting of a license in respect of any such property;

 
(iv)  
all the amounts received and receivable, whatever they may be;

 
(v)  
all the proceeds, if applicable, from insurance against operating losses and the
insurance proceeds received in respect of a business of the Borrower or the
Guarantor, as applicable.

 
In each case, regardless of whether these sales or these amounts received are
certified by a cheque, cash, a credit, a charge account, instruments or
otherwise, without any deduction permitted for bank charges, bad debt accounts,
remuneration of a collection agency or bad debts; however, the term “annual
gross sales” does not include:
 
(i)  
the amount of retail sales taxes or goods and services taxes imposed by a
government authority directly on sales and collected from customers at the point
of sale by the Borrower or the Guarantor, as applicable, acting as a
representative of this authority, on condition that the amount of these taxes is
added to the selling price, that it is not part of the indicated price of the
article or the service and that it is actually paid by the seller to that
authority;

 
(ii)  
the refunds granted in consideration of merchandise sold to the Borrower or the
Guarantor, as applicable, to the extent that the Borrower or the Guarantor, as
applicable, price of this merchandise had already been included in the annual
gross sales;

 
(iii)  
any refund on merchandise obtained from suppliers and manufacturers.

 
(b)  
“Arm’s Length” has the meaning ascribed to it, as of the date hereof, in Section
251(1) of the Income Tax Act (Canada);

 
(c)  
“Authority” means any person, bureau, agency, board, tribunal, commission,
branch or office of any federal, provincial, regional, municipal or other
governmental department having jurisdiction over the whole or any part of the
Personal Property, this transaction, the Borrower or the Guarantor and shall
include a board or association of insurance underwriters;

 
(d)  
“Available Funds” means for a 12-month period the sum of net earnings plus
depreciation and amortization, plus or minus deferred income taxes; and minus
the following items:  dividends (drawings), capital stock redemption, advances
or loans granted to the shareholders and to related and Arm’s Length companies
otherwise than in the Borrower’s current transactions;

 
(e)  
“Business Day” means any day, excluding Saturday, Sunday and any other days
which shall be in the Province of Ontario, a legal holiday or any day on which
the Bank is not open to the public;

 
(f)  
“Canadian Dollars”, “Cdn. Dollars” or “Cdn. $” mean lawful currency of Canada;

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(g)  
“Credit Facility” or “Loan” has the meaning given to such terms in paragraph 3.1
hereof and as the context may require, means, collectively, the aggregate of all
Advances, all accrued and unpaid interest, costs and expenses thereon and all
costs incurred by the Bank in making the Advances or in any steps or proceedings
taken in securing or realizing upon the Security held by the Bank in respect
thereof;

 
(h)  
“Corresponding Fixed Interest Rate Plan” means the fixed interest rate plan then
being offered by the Bank to its customers equal to the number of years, rounded
to the nearest year (minimum one year), from the date any prepayment is received
to the next scheduled Maturity Date.  In the case of partial prepayment, the
interest differential charge will be reduced in the same proportion as the
amount prepaid bears to the principal outstanding at the time prepayment is
received;

 
(i)  
“Default” means the occurrence of any one or more of the events specified in
paragraph 10.1 regardless of whether any requirement in connection with such
event for the giving of notice, the lapse of time, or both, has been satisfied
or met;

 
(j)  
“EBITDA” means earnings before income taxes, interest (long-term and
short-term), depreciation, amortization and all extraordinary items and
gains/losses on disposal of assets;

 
(k)  
“Encumbrance” means and includes any mortgage, charge, pledge, security
interest, lien, encumbrance or assignment, of any nature whatsoever or howsoever
arising affecting the interest of the Borrower in the Personal Property or any
part thereof and includes, without limiting the generality of the foregoing,
Permitted Encumbrances;

 
(l)  
“Event of Default” has the meaning ascribed to such term in paragraph 10.1;

 
(m)  
“Excess Available Funds” means Available Funds minus the normal current portion
of the long-term debt paid during the year, minus 100% of the average unfunded
capital expenditures for the past three years, minus 10% of the annual sales
growth;

 
(n)  
“Generally Accepted Accounting Principles” means generally accepted accounting
principles as specified in the Handbook of the Canadian Institute of Chartered
Accountants which are in effect from time to time in Canada, consistently
applied;

 
(o)  
“Intellectual Property” means all the intangible assets, present and future, of
the Borrower and/or the Guarantor, including but without limiting the generality
of the foregoing, all its rights in any trademarks, registered or not,
copyrights, including software, domain names, source codes, designs and manuals,
industrial designs, inventions, patents and ongoing applications for patents,
commercial secrets, know-how, integrated circuit topography, any confidential
information, licence from third parties, end-user licence and any other
intellectual property rights (registered or not), their improvements and
modifications as well as any right in any application relating to their
protection, in Canada or elsewhere, of one or some of these Intellectual
Property rights;

 
(p)  
“Interest Differential” means the difference between the Bank’s Base Rate for
the Corresponding Fixed Interest Rate Plan and the Base Rate as set out in the
Offer of Finance on the date the prepayment is received.  The Interest
Differential is multiplied by the principal that would have been outstanding at
the Payment Date in each month until the Maturity Date.  Then the present value
of the amount or amounts obtained by such multiplication is calculated by
discounting such amount or amounts using the Base Rate for the Corresponding
Fixed Interest Rate Plan as the discount factor.  The total of the present
values is the interest differential charge;

 
(q)  
“Interest Rate” means the interest rate payable by the Borrower to the Bank on
the principal amount of the Credit Facility outstanding from time to time as
specified in paragraph 4.1 hereof;

 
(r)  
“Loan Documents” means, collectively, the Offer of Finance, this Agreement, the
Security Documents, the guarantees of each of the Guarantor and DecisionPoint
executed in favour of the Bank, any assignment and/or postponement agreement
executed by any person to or in favour of the Bank, any subordination and
postponement agreement executed by any Person to or in favour of the Bank, any
certificate issued by the Borrower, the Guarantor or DecisionPoint in connection
herewith or therewith and, in each case, any amendments, restatements,
supplements or other modifications to any such agreements or documents at any
time and from time to time, and “Loan Document” means any one of them;

 
(s)  
“Long-term Debt” means the sum of the long-term debt plus capital leases and the
current portion of long-term debt and capital leases that will be repaid within
the next 12 months; plus the book value of the preferred shares, subject to an
official redemption agreement, as the case may be;

 
(t)  
“Long-term Debt to Tangible Net Worth Ratio” means the Long-term Debt divided by
the Tangible Net Worth;

 
(u)  
“Maturity Date” means June 23rd, 2016;

 
(v)  
“Notice” means any notice or communication in writing given pursuant to the
provisions of this Agreement in accordance with paragraph 12.1;

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(w)  
“Obligations” means, at any relevant date, all amounts and obligations of any
kind or nature owing by the Borrower to the Bank, whether direct or contingent,
under the Credit Facility or by virtue of this Agreement or the Security
Documents.  For greater clarification, Obligations include, without limitation,
royalty, bonus, and prepayment amounts (calculated in accordance with the
provisions of paragraph 4.5(a)(ii)) to the Maturity Date in the event of an
early payout, whether by request of the Borrower or on a Default;

 
(x)  
“Payment Date” means the 23rd day of each and every calendar month commencing on
the next occurring Payment Date following the first Advance of funds or if such
day is not a Business Day, the Business Day next following;

 
(y)  
“Permitted Encumbrances” means, as of any particular time, any one or more of
the following in respect of the Borrower or the Guarantor, as applicable:

 
(i)  
liens for Taxes (including like assessments, charges, rates and levies) not yet
due or, if due, the validity or amount of which is being contested diligently
and in good faith by or on behalf of the Borrower or the Guarantor, as
applicable, and in respect of which there shall have been deposited within
thirty (30) days of the date of such taxes becoming due with the Bank or the
taxing authority collateral in an amount sufficient to pay such Taxes, and liens
for the excess of the amount of any past due Taxes for which a final assessment
or account has not been received over the amount of such Taxes as estimated and
paid by or on behalf of the Borrower or the Guarantor, as applicable;

 
(ii)  
the lien of any judgment rendered or claim filed against the Borrower or the
Guarantor, as applicable, which is being contested diligently and in good faith
by appropriate proceedings by or on behalf of the Borrower or the Guarantor, as
applicable, and in respect of which, if in the reasonable judgment of the Bank
the same shall be prudent or desirable, there shall have been paid into court or
deposited with the Bank collateral in an amount sufficient to pay such judgment
or claim together with any interest thereon and costs in respect thereof;
provided that the Borrower or the Guarantor, as applicable, shall have a period
of thirty (30) days from the date of any such judgment or claim being filed to
make such payment or deposit;

 
(iii)  
zoning and building by-laws and ordinances, municipal by-laws and regulations
and restrictive covenants affecting the Premises which in the opinion of the
Bank, acting reasonably, do not and will not in the aggregate materially and
adversely affect the lien of the Security or materially impair the value, use or
operation of the Premises;

 
(iv)  
the lien and charge of the Security Documents;

 
(v)  
the Encumbrances listed in Schedule “B” annexed hereto;

 
(vi)  
any Encumbrance to secure related party or shareholder loans to the Borrower or
the Guarantor, as applicable, provided that the same are completely subordinated
to the Bank;

 
(vii)  
the liens and security interests created by the general security agreements
between each of the Borrower and the Guarantor, on the one hand, and Royal Bank
of Canada (“RBC”), on the other hand, in connection with the secured operating
line of credit provided to the Borrower by RBC and any and all financings,
liabilities or obligations which the Borrower may accept or issue in order to
replace or supersede such loan or any replacement financing thereof from time to
time (the “RBC Facility”);

 
(viii)  
the lien and security interests created by a general security agreement granted
by the Guarantor in connection with any operating or revolving credit or loan
facility (in excess of or in addition to the RBC Facility) used to fund a
product demand from a third party vendor to meet a customer order of the
Borrower, the terms of which facility provide for the retirement of the funding
out of the proceeds of payment by such customer, and the aggregate amount of
which facility shall not, at any time, exceed $750,000 (the “Bulge Facility”);

 
(ix)  
the lien and security interests created by a general security agreement between
the Borrower and Karen Dalicandro and 2293046 Ontario Inc. (collectively, the
“Vendors”) to secure the obligations of the Borrower owing to the Vendors in
connection with the share purchase agreement with respect to the purchase of the
shares of the Guarantor;

 
(x)  
any lien created by, or arising under any statute or regulation or common law
(in contrast with liens voluntarily granted) in connection with, without
limiting the foregoing, workers’ compensation, employment and unemployment
insurance, old age pension, employers’ health tax, vacation pay or other social
security or statutory obligations that secure amounts that are not yet due or
which are being contested in good faith by proper proceedings diligently pursued
and as to which adequate reserves have been established on the Borrower’s or
Guarantor’s books and records, as applicable;

 
(xi)  
liens made or incurred in the ordinary course of business to secure the
performance of bids, tenders, contracts (other than for the borrowing of money),
leases, statutory obligations or surety and performance bonds and deposits
securing or in lieu of such bonds;

 
(xii)  
any construction, workers’, materialmens’ or other like lien created by law (in
contrast with liens voluntarily granted), arising in connection with
construction or maintenance, shipping or storage in the ordinary course of
business, in respect of obligations which are not due or which are being
contested in good faith by proper proceedings diligently pursued and as to which
adequate reserves have been established on the Borrower’s or the Guarantor’s
books and records, as applicable;

 
 
 
5

--------------------------------------------------------------------------------

 
 
(xiii)  
liens given to a public utility or any Authority where required by such utility
or Authority in connection with the operation of the business or the ownership
of the assets of the Borrower or the Guarantor, as applicable, provided that
such liens do not materially detract from the value of any real property subject
thereto and do not materially impair the Borrower’s or Guarantor’s ability to
carry on its business;

 
(xiv)  
the rights reserved to or vested in any person by the terms of any lease,
licence, franchise, grant or permit held by the Borrower or the Guarantor, or by
any statutory provision, to terminate any such lease, licence, franchise, grant
or permit, or to require annual or periodic payments as a condition to the
continuance thereof;

 
(xv)  
such other Encumbrances as may be consented to in writing from time to time by
the Bank; and

 
(xvi)  
“purchase money security interests” within the meaning of the Personal Property
Security Act (Ontario);

 
Provided, however, that (a) the designation in any Loan Document of a lien,
encumbrance or claim as a “Permitted Encumbrance” is not, and shall not be
deemed to be, an acknowledgement by the Bank that the lien, encumbrance or claim
shall have priority over the Security or the Security Documents or the assets of
the Borrower or the Guarantor, as applicable, and (b) any reference in any Loan
Document to “subject to Permitted Encumbrances” or “other than Permitted
Encumbrances” shall not be construed to be a subordination or postponement of
any Security Document to any holder of a Permitted Encumbrance, nor shall such
reference elevate the priority of any Permitted Encumbrance  above the level it
would otherwise under applicable law against the Borrower or the Guarantor, as
applicable, or their respective assets;
 
(z)  
“person” or “Person” means an individual, partnership, corporation, trust or
unincorporated organization, and includes a government or agency or political
subdivision thereof;

 
(aa)  
“Personal Property” means all property of the Borrower and of the Guarantor as
set out in Section 1.1 of each of the General Security Agreements issued by the
Borrower and the Guarantor to the Bank and even dated herewith;

 
(bb)  
“Premises” means the premises located at 3170 Harvester Road, Burlington,
Ontario, L7N 3W8, and such other places of business of the Borrower or the
Guarantor, as applicable;

 
(cc)  
“Replacement Cost” means the cost of repairing, replacing or reinstating any
item of property with materials of like kind and quality on the same or a
similar site without deduction for physical, accounting or any other
depreciation;

 
(dd)  
“Security” means the security created by or intended to be created by the
Security Documents;

 
(ee)  
“Security Documents” means individually and collectively, all security now or
hereafter held by the Bank as security for the payment and/or performance of all
or any part of the Credit Facility, whether arising hereunder or under any
agreement, instrument or document contemplated hereby, and includes the security
documents listed in Schedule “C” annexed hereto;

 
(ff)  
“Taxes” means all taxes, rates, duties, assessments, impositions, levies and
charges of every nature and kind whatsoever whether municipal, parliamentary,
school or otherwise and whether general or special, ordinary or extraordinary
which are from time to time levied, imposed or assessed against or on account of
any of the Personal Property or Premises or any part or parts thereof or
interest therein, or upon the Borrower or the Guarantor, as applicable, on
account of any of the Personal Property or Premises and including those levied,
imposed or assessed thereon for education, schools, utilities or local
improvements or in respect of any occupancy or use thereof and shall include any
taxes or other charges imposed, levied or assessed in lieu of or in substitution
for any of the foregoing Taxes;

 
(gg)  
“Tangible Net Worth” means the sum of the capital stock; plus the retained
earnings (accumulated net earnings); plus loans or advances granted by the
shareholders subrogated/hypothecated in favour of the Bank; plus the amount of
subordinated financing; minus loans or advances granted to shareholders,
executives and related or Arm’s Length companies otherwise than in the normal
course of business; minus intangible assets and assets not related to the
operations of the business;

 
(hh)  
“Working Capital” means the total current assets minus the total current
liabilities.  Current assets include the following:  cash deposits, accounts
receivable - trade and other, inventory, and prepaid expenses.  Current
liabilities include the following: bank advances, cheques issued and not cashed,
accounts payable - trade and other, and the current portion of the Long-term
Debt due during the next 12 months.

 
2.2  
Schedules

 
The Schedules attached hereto and listed in the index hereof are incorporated in
and are deemed to be an integral part of this Agreement.
 
2.3  
Headings

 
The headings of the Articles and paragraphs are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
2.4  
Accounting Terms

 
Each accounting term used in this Agreement, unless otherwise defined herein,
has the meaning assigned to it under Generally Accepted Accounting Principles.
 
2.5  
References

 
All references to Articles, paragraphs, sub-paragraphs and schedules unless
otherwise specified are to Articles, paragraphs and sub-paragraphs of, and
schedules to, this Agreement.  The words “hereto”, “herein”, “hereof”,
“hereunder”, “this Agreement” and similar expressions refer to this Agreement as
amended or supplemented from time to time as a whole.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
2.6  
Number and Gender

 
In this Agreement, unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing a gender include
all genders.
 
2.7  
Canadian Funds

 
All references to dollar amounts in this Agreement are references to lawful
money of Canada.
 
2.8  
Extended Meaning

 
A reference to any one or more of the parties to this Agreement shall be deemed
to be a reference to the respective heirs, executors, administrators, permitted
successors and assigns of such party, as the case may be.
 
2.9  
Requirement of Writing

 
Where any notice, demand or other communication required or permitted hereunder
is required to be written or in writing, such requirement shall be satisfied
where same is sent by any electronic means of communication capable of being
visibly reproduced at the point of reception, including telex, facsimile machine
or electronic mail.
 
2.10  
Payment Dates

 
In the event that any payment on account of principal, interest, fees or any
other amount hereunder would be due on a day that is not a Business Day, such
payment shall be made on the first Business Day thereafter.
 
2.11  
Statutory References

 
References herein to any statute or any provision thereof includes such statute
or provision thereof as amended, revised, re-enacted and/or consolidated from
time to time and any successor statute thereto or other legislation in pari
materia therewith.
 
2.12  
Conflict with Security Documents

 
In the event that there is a conflict or inconsistency between any provisions of
the Security Documents and this Agreement, the provisions of this Agreement
shall prevail, however, nothing herein contained shall be construed as or shall
operate as a release, rescission or diminution of any of the rights and
privileges of the Bank arising under any of the Security Documents and without
limiting the generality of the foregoing, the Bank shall at all times have the
right to demand and call for the strict performance and adherence of the
Borrower and/or the Guarantor, as applicable, of their obligations pursuant to
the Security Documents or any one or more of them.
 
2.13  
Conflict with Offer of Finance

 
In the event that there is a conflict or inconsistency between any provisions of
the Offer of Finance and this Agreement, the provisions of this Agreement shall
prevail.
 
3.  
THE CREDIT FACILITY

 
3.1  
Establishment

 
The Borrower hereby acknowledges that the Bank hereby agrees to make available
to the Borrower a non-revolving term credit facility (the “Credit Facility” or
“Loan”) available by way of the Advances on the dates and in the amounts set out
in Schedule “A” annexed hereto and acknowledges that it has received the full
benefit and advantage of the Credit Facility.  Interest shall accrue at the
Interest Rate on the amount of each Advance from and after the date of such
Advance.
 
3.2  
Amount

 
The amount of the Credit Facility that the Bank has made available to or for the
benefit of the Borrower is hereby acknowledged to be a non-revolving aggregate
amount of One Million Seven Hundred Thousand Dollars ($1,700,000), as more
particularly set out in Schedule “A” annexed hereto; however, nothing herein
contained shall be construed as authorizing or permitting the Borrower to
re-borrow any part of the Credit Facility repaid or obligating the Bank to
re-advance any portion of the Credit Facility or otherwise to make any future
Advances except in accordance with and if allowed pursuant to the Offer of
Finance.
 
3.3  
Purposes

 
The amount referred to in paragraph 3.2 has been made available to or for the
benefit of the Borrower for purposes of (i) assisting with the purchase of 100%
of the shares of the Guarantor; (ii) working capital ($300,000) and
(iii) closing costs and contingencies ($200,000).
 
4.  
INTEREST, REPAYMENT AND FEES

 
4.1  
Interest

 
The Borrower shall pay interest to the Bank on the aggregate of the Credit
Facility outstanding from time to time pursuant to this Agreement or the
Security Documents at the fixed rate of twelve per cent (12%) per annum for the
period commencing on the first Advance and ending on February 23, 2016. This
rate is comprised of the Bank’s Base Rate of 5.300% per annum plus a variance
(the “Variance”) of 6.700% per annum, for a total fixed rate of 12% per annum
applicable to the full term. From and after February 23, 2016 until the Maturity
Date, the Borrower shall pay interest to the Bank on the aggregate of the Credit
Facility then outstanding pursuant to this Agreement or the Security Documents
at the Bank’s Floating Rate per annum plus the Variance of 6.7000% per annum.
 
Notwithstanding the foregoing, in the event that the lender extending an
operating line of credit to the Borrower requires standstill provisions in the
required subordination agreement between the Bank and such lender, the total
fixed interest rate payable by the Borrower will increase by 0.5%.
 
 
 
7

--------------------------------------------------------------------------------

 
 
4.2  
Calculation and Payment of Interest

 
Interest on the Credit Facility shall accrue from day to day and shall be
calculated from and after the date of each Advance thereof at the Interest Rate,
as well after as before maturity or default and before and after judgment, with
interest on overdue interest at the same rate, and shall be calculated and be
payable monthly, on the 23rd day of the month, not in advance, on the principal
amount of the Credit Facility remaining unpaid from time to time.  In case
Default shall be made in payment of any sum to become due for principal or
interest at any time appointed for payment thereof as herein provided, compound
interest shall be payable, as well after as before maturity, and in case
interest and compound interest are not paid in one month from the time of
default, compound interest at the Interest Rate shall be payable on the
aggregate then due, as well after as before maturity, and so on from time to
time.
 
4.3  
Principal Payments

 
Subject to the provisions of this Agreement, the Credit Facility shall mature
and become due and payable by one (1) principal installment in the amount of One
Million Seven Hundred Thousand Dollars ($1,700,000) on June 23, 2016.  The
Maturity Date of the Loan is June 23, 2016, subject to the provisions of this
Agreement.
 
Provided the Loan is in good standing and no Event of Default shall have
occurred and be continuing, the Credit Facility may be extended for an
additional twelve (12) month period at a fee of two percent (2%) of the original
Loan, at the Bank’s sole discretion.
 
4.4  
Payments of Principal and Interest

 
Provided an Event of Default shall not have occurred (in which case the
provisions of Article 10 shall apply), all payments received by the Bank from or
on behalf of the Borrower in payment or repayment of the Credit Facility shall
be applied in the following order:
 
(1)  
Prepayment indemnity (if applicable);

 
(2)  
Protective disbursements;

 
(3)  
Standby fees;

 
(4)  
Arrears in the following order: transaction fees, annual administration fees,
monthly management fees, Additional Interest, interest and principal;

 
(5)  
Current balances in the following order: transaction fees, annual administration
fees, management fees, Additional Interest, interest and principal;

 
(6)  
Commitment fees;

 
(7)  
Credits to the tax reserve account and maintenance and upgrade account, if
applicable; and

 
(8)  
Other amounts due and payable.

 
Other than regular payments of principal and interest in accordance with the
terms of this Agreement, the Bank may apply any other monies received by it,
before or after default, to any debt the Borrower may owe the Bank under this
Agreement or any other agreement and the Bank may change those applications from
time to time.
 
4.5  
Prepayments

 
(a)  
The Borrower, at any time and from time to time, may prepay the outstanding
aggregate principal amount of any part of the Credit Facility in whole or in
part, with accrued interest on the principal amount prepaid to the date of such
prepayment, provided, however, that:

 
(i)  
a prepayment may only be made if the Borrower has given to the Bank written
notice of at least thirty (30) Business Days prior to the date of prepayment
stating the proposed date of the prepayment and the amount to be prepaid; and

 
(ii)  
in addition to the principal prepayment and accrued interest, the Borrower shall
pay:

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
A.  
the Interest Differential, if applicable, on the Bank’s Base Rate, plus;

 
B.  
an amount equal to the present value of Additional Interest, by way of the
interest rate variance, and the monthly management fees to which the Bank would
have been entitled to receive had the Loan continued to the Maturity Date, plus;

 
C.  
any bonus, if applicable, up until the original or amended Maturity Date of the
Loan, whichever is later, plus;

 
D.  
any amount required in accordance with Schedule A of the Offer of Finance, if
any, plus;

 
E.  
any unpaid Additional Interest;

 
(b)  
Amounts prepaid may not be reborrowed; and,

 
(c)  
If for any reason the Borrower, after having given a notice of prepayment, fails
to make such prepayment or fails to make such prepayment on the date specified,
the Borrower shall pay to the Bank such amount as the Bank may certify (such
certification to be conclusive in the absence of manifest error) as is necessary
to compensate the Bank for any cost or expense resulting from or in connection
with such failure.

 
4.6  
Cash Flow Sweep

 
Commencing in 2012 and subject to compliance with senior lender and the Bank
covenants, the Borrower will make a mandatory annual principal payment to the
Bank in the form of a cash flow sweep.  The annual cash flow sweep will be equal
to 20% of the Excess Available Funds before discretionary bonuses based on the
annual year end audited financial statements of Apex Systems Integrators
Inc.  The maximum annual cash flow sweep in any year will be equal to Four
Hundred Twenty Five Thousand Dollars ($425,000).  Such payments will be applied
to reduce the outstanding principal payment due on the Maturity Date.  In the
event that the Borrower’s annual audited financial statements are not received
within 120 days of the Borrower’s fiscal year end, the full Four Hundred Twenty
Five Thousand Dollars ($425,000) becomes due and payable on the next Payment
Date.
 
4.7  
Additional Interest

 
In addition to the interest payable on the Loan, the Borrower and the Guarantor,
jointly and severally, covenant and agree to also pay to the Bank consecutive
quarterly payments in the amount of Twenty Thousand Dollars ($20,000) each (the
“Additional Interest”) commencing on June 23, 2012 and on the 23rd day of each
subsequent quarter thereafter continuing up to and including the Maturity Date
or any extended maturity date.
 
4.8  
Bonus Payments

 
In the event of the occurrence of any of the following:
 
(a)  
if 50% or more of any company comprising the Borrower or the Guarantor
(consolidated assets or shares) is sold or merged with an unrelated entity; or

 
(b)  
if there is a change of control of the Borrower and/or the Guarantor prior to
the Maturity Date or any extended maturity date of the Loan,

 
then, the Borrower will pay to the Bank a bonus in an amount equal to 2% of the
aggregate value of the Borrower and the Guarantor determined as at the closing
date of such transaction, which bonus shall become due and payable at the time
of the closing of such transaction. Notwithstanding any prepayment of the Loan,
the bonus and the Borrower’s obligation to pay same to the Bank will remain in
full force and effect until the Maturity Date or any amended or extended
maturity date agreed by the Bank such that in the event of any sale, initial
public offering or similar transaction, the Borrower’s obligation to pay the
bonus amount to the Bank will survive such prepayment.
 
4.9  
Legal Fees and Expenses

 
The Borrower, the Guarantor and DecisionPoint shall pay, on demand, all
reasonable legal and other out-of-pocket costs of the Bank incurred in
connection with the Loan and the Security Documents including the enforcement of
the Loan and the Security Documents, whether or not any documentation is entered
into or any advance is made to the Borrower.  All reasonable legal and other
out-of-pocket expenses of the Bank in connection with any amendment or waiver
related to the Loan and the Security Documents shall also be for the account of
the Borrower. The Bank shall endeavour to provide the Borrower with estimates of
its expenses and fees in respect of the preparation of the Loan Documents in
advance of same being incurred.
 
4.10  
Investment Management Fee

 
The Borrower shall pay the Bank a management fee of $200 monthly while the Loan
is outstanding commencing on the next occurring Payment Date after the first
disbursement.  This fee is non-refundable and is subject to change.
 
4.11  
Cancellation Fee

 
The Borrower shall pay the Bank a cancellation fee in the amount of Fifty-One
Thousand Dollars ($51,000.00) if the Credit Facility is not drawn on in
accordance with the Offer of Finance by August 13, 2012 (the “Lapsing
Date”).  If the Borrower draws on the Loan partially, the undisbursed part of
the Loan shall lapse on the Lapsing Date and be cancelled.  If the Borrower
cancels more than 50% of the Loan (cumulative), the Borrower, the Guarantor
and/or DecisionPoint shall pay a prorated part of the above stated cancellation
fee proportionate to the percentage of the Loan cancelled.
 
The cancellation fee is payable on demand and is liquidated damages, not a
penalty, and represents a reasonable estimate of the Bank’s damages should the
Loan be cancelled or allowed to lapse in whole or in part.
 
 
9

--------------------------------------------------------------------------------

 
 
4.12  
Standby Fee

 
Commencing on May 13, 2012, the Borrower, the Guarantor and/or DecisionPoint
shall pay the Bank an aggregate non-refundable standby fee calculated at a rate
of three percent (3%) per annum on the portion of the Credit Facility which has
not been advanced or cancelled.  This standby fee will be calculated daily and
be payable in arrears commencing on May 13, 2012 and on each Payment Date
thereafter.
 
4.13  
Transaction Fees

 
In addition to any other payments to be made under this Article, the Borrower
and the Guarantor shall pay the Bank’s standard loan amendment and security
processing fees, which are charged for the administrative handling of the Loan
and this Agreement, including amending loan terms and conditions, switching
interest rate plans, and the provision of discharges.  The Borrower and the
Guarantor shall be responsible for any amounts incurred by the Bank for returned
cheque handling.  Such fees may change from time to time without notice.
 
4.14  
Payments Generally

 
(a)  
All payments to be made by the Borrower hereunder (whether on account of
interest, principal, fees or any other amount) shall be made in immediately
available funds;

 
(b)  
All payments shall be made not later than 2:00 p.m. local time on the Payment
Date or due date to the Bank at its address for service as set out in paragraph
12.1 hereof and all payments made after that time on the Payment Date or due
date shall be deemed for the purposes of interest and fee calculations only to
have been received by the Bank on the next succeeding Business Day;

 
(c)  
In the event that any payment hereunder would be due on a day that is not a
Business Day, such payment shall be made on the first Business Day thereafter;

 
(d)  
All payments to be made by the Borrower pursuant to this Agreement are to be
“net” to the Bank and are to be made without set-off, compensation or
counterclaim, free and clear of and without deduction.

 
4.15  
Financial Ratios

 
The Borrower and the Guarantor shall maintain a consolidated Long-term Debt to
Tangible Net Worth ratio not exceeding 0.9:1 (measured quarterly) and a minimum
Working Capital amount measured quarterly representing 10.0% of the Borrower’s
and the Guarantor’s collective Annual Gross Sales of the previous year, revised
yearly 120 days after each year end. For calculation purposes, the Loan and
DecisionPoint’s investment in the Borrower and the Guarantor are considered as
equity.
 
4.16  
Corporate Ownership Chart

 
In the event of any changes in respect of any of the following information
previously provided by the Borrower to the Bank, the Borrower will provide an
updated (i) corporate organizational chart, (ii) corporate ownership chart and
(iii) list of employees who report directly to the President.
 
4.17  
Interest Act

 
(a)  
Unless otherwise specified, all annual rates of interest referred to herein are
based on a calendar year of 365 or 366 days, as the case may be. Where a rate of
interest hereunder is calculated on the basis of a year (the “Deemed Year”)
which contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest shall be expressed as a yearly rate for the
purposes of the Interest Act (Canada) by multiplying such rate of interest by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the Deemed Year.

 
(b)  
For purposes of the Interest Act (Canada), the principle of deemed reinvestment
of interest shall not apply to any interest rate calculation under this
Agreement, and the rates of interest stipulated in this Agreement are intended
to be nominal rates and not effective rates or yields.

 
4.18  
Maximum Interest Rate

 
 
(a)
In the event that any provision of this Agreement or the other Loan Documents
would oblige the Borrower to make any payment of interest or any other payment
which is construed by a court of competent jurisdiction to be interest in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by the Bank of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted nunc pro
tunc to the maximum amount or rate of interest, as the case may be, as would not
be so prohibited by law or so result in a receipt by the Bank of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows:

 
 
(i)
firstly, by reducing the amount or rate of interest required to be paid under
this Agreement or any other Loan Document; and

 
 
(ii)
thereafter, by reducing any fees, commissions, premiums, lieu payments and other
amounts payable by the Borrower to the Bank under the Loan Documents which would
constitute interest for the purposes of Section 347 of the Criminal Code
(Canada);

 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)
If, notwithstanding the provisions of clause (a) of this Section and after
giving effect to all adjustments contemplated thereby, the Bank shall have
received an amount in excess of the maximum permitted by such clause, then such
excess shall be applied by the Bank to the reduction of the principal balance of
the Loan and not to the payment of interest, fees, lieu payments and other
amounts or if such excessive interest, fees, lieu payments or other amounts
exceed or exceeds such principal balance, such excess shall be refunded to the
Borrower; and

 
 
(c)
Any amount or rate of interest referred to in this Section shall be determined
in accordance with generally accepted actuarial practices and principles at an
effective annual rate of interest over the term of this Agreement on the
assumption that any charges, fees, expenses or other amounts that fall within
the meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if
they relate to a specific period of time, be prorated over that period of time
and otherwise be prorated over the terms of this Agreement and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Bank shall be conclusive for the purposes of such
determination.

 
5.  
SECURITY

 
5.1  
Security

 
As security for all Obligations owing by the Borrower under this Agreement and
the performance of the covenants and obligations of the Borrower herein and
therein contained, both present and future, the Borrower, the Guarantor and
DecisionPoint, as applicable, have each delivered or shall deliver or cause to
be delivered to the Bank the Security Documents.
 
5.2  
Acknowledgement of Security

 
The Borrower, the Guarantor and DecisionPoint, as applicable, hereby acknowledge
and agree, with respect to each and every one of the Security Documents, that
such Security Documents:
 
(a)  
have been validly and properly authorized, executed and delivered by the
respective signatories thereto;

 
(b)  
remain outstanding valid and enforceable security interests as security for the
Credit Facility; and

 
(c)  
are not subject to any collateral agreement or equitable right which would in
any way affect the entitlement of the Bank as the holder of such Security
Document to rely upon and enforce such security.

 
6.  
CONDITIONS OF LENDING

 
6.1  
Conditions Precedent and Subsequent to Advance

 
The effectiveness of this Agreement and the obligation of the Bank to make any
Advance under the Credit Facility available to or on behalf of the Borrower is
subject to the fulfillment of the following conditions, all of which the
Borrower and Guarantor, as applicable, acknowledge continue to be true and
accurate and shall apply so long as any amount owing pursuant to the Loan
Documents remains unpaid:
 
(a)  
the Borrower, the Guarantor and DecisionPoint, as applicable, shall have
delivered duly executed copies of this Agreement and the Security Documents;

 
(b)  
the Bank shall have received, in form and substance satisfactory to it:

 
(i)  
a certified copy of the Articles and Bylaws of all companies party hereto;

 
(ii)  
a duly certified resolution of the board of directors of the applicable
companies to execute, deliver and perform its obligations under this Agreement
and the Security Documents and the Security and the manner in which and by whom
the foregoing documents are to be executed and delivered;

 
(iii)  
certificates of the companies setting forth specimen signatures of the
individuals authorized to sign this Agreement and the Security Documents;

 
(iv)  
documents evidencing any necessary corporate action or consents of the
companies, and consents, if any, and necessary governmental approvals, if any,
with respect to this Agreement and any documents to be delivered in fulfillment
of the transactions contemplated hereby;

 
(v)  
a certificate of status or compliance in respect of the companies issued by the
applicable Authority in its jurisdiction of incorporation;

 
(vi)  
the Borrower shall provide documentation confirming that the Guarantor and the
Borrower will be amalgamated within 30 days of the Advance of the Loan and carry
on as “Apex Systems Integrators Inc.”;

 
(c)  
the Bank shall have received the Security Documents in a form satisfactory to
the Bank and shall be satisfied that all of the Security Documents are valid and
enforceable and fully perfected and maintained as a mortgage, pledge, charge and
assignment (subject only to Permitted Encumbrances) of and upon the Personal
Property charged or assigned thereby;

 
(d)  
except for Permitted Encumbrances, the Borrower and/or the Guarantor, as
applicable, shall have paid in and discharged or caused to be paid in and
discharged all Encumbrances of any nature pertaining to the Personal Property;

 
(e)  
all documentation, financial statements, conditions, and other requirements of
the Offer of Finance shall be provided as required by the Offer of Finance while
the Credit Facility remains outstanding and shall be to the Bank’s satisfaction;

 
(f)  
the Borrower or the Guarantor, as applicable, shall have sole ownership and the
exclusive rights to any proprietary Intellectual Property utilized in its
business from time to time;

 
(g)  
each of the Borrower and the Guarantor agrees that there will be no redemption
of shares nor dividends paid on any class of shares and that there will be no
intercompany transactions and no funds shall flow from the Borrower and/or the
Guarantor to DecisionPoint whatsoever (whether in respect of any repayment,
reimbursement, reduction, redemption or other return of any investment of
DecisionPoint in the Borrower or the Guarantor, or any purchase price paid by
DecisionPoint  or any loan or debt due to DecisionPoint), without the Bank’s
prior written consent;

 
(h)  
no loans shall be sought or extended, no investment made, no advances made, no
guarantee given and no asset securing the Loan shall be pledged to another
creditor, whether done for the Borrower’s or the Guarantor’s benefit or for the
benefit of a third party, without the Bank’s prior written consent;

 
(i)  
all standard terms and conditions apply as per the Offer of Finance schedules,
including all prepayment fees;

 
(j)  
no Default or Event of Default has occurred or is continuing;

 
(k)  
the Bank shall have received a subordination and priorities agreement duly
executed by the Borrower, the Guarantor and the lender extending the line of
credit in form and content acceptable to the Bank - if such agreement includes
standstill provisions, then the interest rate applicable to the Credit Facility
hereunder will automatically be increased by 0.5%.  The Bank shall have also
received all such other inter-creditor agreements, comfort letters and/or PPSA
estoppel certificates from other secured creditors of the Borrower and/or the
Guarantor as the Bank may reasonably require duly executed and delivered by all
such parties thereto;

 
(l)  
the Bank shall have received a favourable legal opinion from counsel to the
Borrower, the Guarantor and DecisionPoint in connection with the due
authorization, execution, delivery and enforceability for the Loan Documents and
such other matters as the Bank may reasonably require, which opinion shall be in
form and content satisfactory to the Bank;

 
(m)  
the Bank shall have received a satisfactory certificate or certificates or
binder or other satisfactory evidence of insurance (other than key man life
insurance) issued by the Borrower’s insurance broker in respect of all policies
required to be maintained by the Borrower and the Guarantor under this
Agreement, which policies are to name the Bank as an additional insured,
mortgagee and loss payee, as applicable and which the Bank shall have confirmed,
in its sole discretion, are adequate;

 
(n)  
the Bank shall have received the original Key Man Life Policy (as defined below)
being assigned to it by the Borrower and/or the Guarantor, together with a
written acknowledgment from the applicable insurer of the assignment of such
policy to the Bank and confirming the Bank’s status as loss payee in respect
thereof and addressing such other matters as the Bank may reasonably require;

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(o)  
the Borrower agrees that it will notify the Bank of its intent to use Private
Enterprise GAAP and acknowledges, by undertaking to sign the resulting amended
forms or contracts, that there may be modifications required to the calculation
to EBITDA, required ratios and to other pertinent calculations to ensure the
spirit of the underlying conditions is maintained.  In addition, neither the
Borrower nor the Guarantor may opt for, or change to, International Financial
Reporting Standards (IFRS) for public companies without the Bank’s prior written
consent;

 
(p)  
in the event new subsidiaries or sister companies are incorporated or bought,
these new entities will become a party to this Agreement as Borrower or
Guarantor at the sole discretion of the Bank.  The Bank may require that these
new entities provide the Bank with registered security on all assets;

 
(q)  
upon the Bank’s request, the Borrower shall have provided monthly internally
prepared financial statements for the Borrower, the Guarantor and/or
DecisionPoint;

 
(r)  
prior to any Advance of the Loan, the Borrower will provide to the Bank the
following:

 
(i)  
written confirmation that an operating line of credit of not less than $200,000
and a term loan of $2,500,000 have been established in favour of the Borrower by
a financial establishment acceptable to the Bank, on terms and conditions
satisfactory to the Bank.  Advances under these approved facilities must be
concurrent with the Advance of the Loan;

 
(ii)  
combined audited financial statements for the Guarantor and Apex Systems
Integrators (USA) Inc. as of July 31, 2011 which show, in the Bank’s sole
opinion, no material adverse change in the financial position since the draft
audit financial statements dated July 31, 2011.  Such financial statements must
also report:

 
A.  
combined revenue exceeding 3,000,000;

 
B.  
combined net profit exceeding $775,000; and

 
C.  
combined minimum Working Capital of at least $1,600,000;

 
(iii)  
interim financial statements that are less than 60 days old and that indicate no
material adverse change in the financial position of the Guarantor, in the
Bank’s sole opinion, since the company prepared financial statements dated
November 30, 2011 and the July 31, 2011 year end statements;

 
(iv)  
an executed copy of the share purchase agreement pursuant to which
DecisionPoint, acting through the Borrower, will acquire all of the issued and
outstanding shares in the capital of the Guarantor for a purchase price of
$5,000,000, which purchase agreement shall also include a non-competition
covenant with terms and conditions acceptable to the Bank;

 
(v)  
combined audited financial statements for the Guarantor and Apex Systems
Integrators (USA) Inc. as of July 31, 2010 which show, in the Bank’s sole
opinion, no material adverse change in the financial position since the draft
audit financial statements dated July 31, 2010.  Such financial statements must
also report:

 
A.  
combined revenue exceeding $3,500,000;

 
B.  
combined net profit exceeding $1,000,000; and

 
C.  
combined minimum Working Capital of at least $2,500,000;

 
(s)  
the Bank shall have completed third party checks, to its satisfaction, with at
least two customers and two suppliers of the Guarantor;

 
(t)  
the Bank shall have performed background checks on Donald Dalicandro, with
results deemed satisfactory to the Bank;

 
(u)  
the Borrower will use the Loan as planned in the financial program outlined in
the Offer of Finance and maintain the financial covenants outlined in this
Agreement and the Offer of Finance;

 
(v)  
each of the Borrower and the Guarantor remains an incorporated corporation
active, in good standing and validly existing under the laws of the Province of
Ontario with the corporate power to own and/or lease its property and to carry
on the business conducted by it, subject to the amalgamation of the Borrower and
the Guarantor contemplated herein;

 
(w)  
all of the Borrower’s and the Guarantor’s assets continue to be located in the
Province of Ontario;

 
(x)  
each of the Borrower and the Guarantor carries on and conducts its business and
undertaking in a proper and businesslike manner from its current location or
such other location as the Bank may from time to time authorize in Canada;

 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(y)  
all revenues, including without limitation, all earnings, income, rents, issues
and profits, of the Borrower and the Guarantor and their respective assets are
recorded in the Borrower’s or the Guarantor’s, as applicable, books of account
and records in Canada and are reported in all of the Borrower’s or the
Guarantor’s, as applicable, financial statements, tax returns and other reports
and remittances in Canada;

 
(z)  
all profits and other income of the Borrower and the Guarantor remain within the
Borrower or the Guarantor, as applicable, in Canada for the Borrower’s or the
Guarantor’s, as applicable, full use in connection with the Borrower’s or the
Guarantor’s, as applicable, ongoing operation of its business; the Borrower or
the Guarantor does not repay, reimburse, reduce, redeem or otherwise return (i)
any portion of any investment by DecisionPoint in the capital of the Borrower or
the Guarantor (including, without limitation, the original investment by
DecisionPoint in the principal amount of $1,300,000), or (ii) any portion of the
purchase price paid or otherwise funded, directly or indirectly, by
DecisionPoint for the purchase of the outstanding securities in the capital of
the Borrower or the Guarantor or (iii) any loan or other debt due to
DecisionPoint;

 
(aa)  
there will be no dividends paid and no intercompany transactions, excluding
normal trade or course of business, without the prior written consent of the
Bank;

 
(bb)  
the senior officer of the Guarantor responsible for overseeing and directing the
operations of the Guarantor’s business shall continue to be Mr. Donald
Dalicandro and, if not, the Bank will have approval (not to be unreasonably
withheld or delayed) on his replacement to ensure that the decision making of
the Guarantor remains with a resident of Canada who permanently resides in and
works from the Guarantor’s location in Canada and has been approved by the Bank;

 
(cc)  
the Guarantor does not change its name, merge with or amalgamate with any other
entity (whether in Canada, the United States or otherwise) or complete any
reorganization of its share capital, assets, business operations, debts,
obligations, liabilities or of any other kind without the Bank’s prior written
consent, other than the amalgamation with the Borrower contemplated herein;

 
(dd)  
in the event that the investment by DecisionPoint in the Borrower and the
Guarantor is made by way of a related party loan, the full amount of such loan
must be postponed and assigned in favour of the Bank and no interest may be paid
thereon to DecisionPoint; and

 
(ee)  
provided no Event of Default has occurred and is continuing, including all
covenants contained in this Agreement and in all of the other Loan Documents are
met, both before and after the making of any such payment, the cash portion of
Karen Dalicandro’s and 2293046 Ontario Inc.’s earn out and Donald Dalicandro’s
bonus may be paid by the Borrower if, and only if, the Bank’s maximum annual
cash flow sweep (in the amount of $425,000) has first been paid to the Bank.

 
7.  
REPRESENTATIONS AND WARRANTIES

 
7.1  
Representations and Warranties of the Borrower, the Guarantor and DecisionPoint

 
The Borrower and Guarantor hereby represent and warrant to the Bank as follows
as of the date hereof and acknowledge that the Bank is relying upon the
representations and warranties in making each of the Advances and entering into
this Agreement and the term Borrower as used herein includes the Guarantor
and/or DecisionPoint where the context requires:
 
(a)  
the recitals contained in Article 1.1 and 1.2 hereof are true and correct in
every respect;

 
(b)  
no Default or Event of Default exists hereunder;

 
(c)  
each of the Borrower, the Guarantor and DecisionPoint has been validly
incorporated, is a corporation duly and validly subsisting under the laws of its
governing jurisdiction (subject to the amalgamation between the Borrower and the
Guarantor contemplated herein) and has all requisite power and authority to own
and lease its Personal Property and its assets and to carry on its business as
such business is presently carried on or proposed to be carried on and is duly
qualified and authorized to carry on business wherever the nature of its
property, assets or business requires such qualification or authorization;

 
(d)  
neither the Borrower nor the Guarantor, as of the date of this Agreement,
carries on business or own assets in any jurisdiction other than the Province of
Ontario;

 
(e)  
the Borrower has full power, capacity, authority and legal right to borrow in
the manner and on the terms and conditions set out in this Agreement and each of
the Guarantor and DecisionPoint has the full power, capacity, authority, and
legal right to guarantee the obligations of the Borrower and each of the
Borrower, the Guarantor and DecisionPoint have full power, capacity, authority
and legal right to execute and deliver this Agreement and the applicable
instruments and documents comprising the Security Documents, and to do all such
acts and things as are required to be done, observed and performed in accordance
with the terms hereof and thereof;

 
(f)  
all necessary action has been taken by the Borrower, the Guarantor and
DecisionPoint to authorize the execution and delivery of this Agreement and the
applicable instruments and documents comprising the Security Documents, and to
observe and perform the provisions of each in accordance with its terms, and
each such document constitutes a legal, valid and binding obligation of each of
the Borrower, the Guarantor and DecisionPoint, as applicable, enforceable in
accordance with its respective terms subject to applicable laws relating to
bankruptcy, insolvency, reorganization and moratorium and other similar laws
affecting creditors’ rights generally and to general equitable principles;

 
(g)  
the execution and delivery of this Agreement and the applicable instruments and
documents comprising the Security Documents, and the observing and performing of
the provisions of each, do not and will not violate any law, rule, ordinance,
decree, regulation or other enactment applicable to the Borrower, the Guarantor
or DecisionPoint, will not require any approval or consent of any Authority, do
not conflict with or contravene the Articles or Bylaws of the Borrower, the
Guarantor or DecisionPoint, the provisions of any unanimous or other
shareholders’ agreement affecting the Borrower, the Guarantor or DecisionPoint,
the provisions of any material agreement, instrument or arrangement to which the
Borrower, the Guarantor or DecisionPoint is a party or by which the Borrower,
the Guarantor or DecisionPoint is or may be bound, or constitute a default
thereunder or result in the creation or imposition of any Encumbrance upon any
of the assets of the Borrower, the Guarantor or DecisionPoint other than to the
Bank;

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(h)  
no action of, notice to, approval, authorization, consent, order, licence or
decree of, and no designation, filing, further registration, qualification or
recording with, any Authority is required to authorize or is otherwise required
in connection with or for the execution, delivery or performance by the
Borrower, the Guarantor or DecisionPoint of, the provisions of, as applicable,
this Agreement or any instrument or document comprising the Loan Documents,
except as already obtained or as specifically contemplated in this Agreement, or
as may be required for the registration of or filing of the Loan Documents or
the renewal of any registrations or filings relating thereto and except where
the failure to so obtain would not have a material adverse effect;

 
(i)  
none of the Borrower, the Guarantor or DecisionPoint is in default under the
provisions of any trust deed or indenture, debenture, agreement or other
instrument evidencing, guaranteeing or relating to any outstanding indebtedness
or liability;

 
(j)  
the Permitted Encumbrances are, to the extent applicable, in good standing and
no party thereto is in breach of or in default of any material obligation
thereunder except for any breach or default which has been disclosed to the Bank
in writing and is acceptable to the Bank in its sole discretion;

 
(k)  
each of the Borrower and the Guarantor is the beneficial owner of its respective
Personal Property and has good, valid and marketable title thereto and is
lawfully possessed thereof, free and clear of all Encumbrances other than
Permitted Encumbrances, and has good right and lawful authority to grant the
Security to the Bank as security for the Credit Facility and the obligations of
the Borrower and the Guarantor, as applicable, under this Agreement and the Loan
Documents;

 
(l)  
neither the Borrower nor the Guarantor has granted any Encumbrance to any person
other than the Bank or performed any act or executed any instrument which does
or might prevent the Bank from operating under the provisions of any instrument
or document comprising the Loan Documents or which does or would limit the Bank
in any such operation, except for Permitted Encumbrances;

 
(m)  
none of the Borrower, the Guarantor or DecisionPoint is in violation or default
of, as applicable, any term of its incorporating and other constating documents
or of its Bylaws or of any Permitted Encumbrance which violation or default
materially adversely affects or could so affect any of the Personal Property or
the Borrower’s, the Guarantor’s, as applicable, interest therein, or the
Borrower’s, the Guarantor’s or DecisionPoint’s ability to enter into and perform
its obligations under this Agreement or the applicable Loan Documents;

 
(n)  
there is no litigation and to the knowledge of the Borrower, the Guarantor and
DecisionPoint and after having made reasonable enquiry there are no action,
suits or other proceedings pending or specifically threatened in writing against
the Borrower, the Guarantor or DecisionPoint or any of the Personal Property
before any court or Authority nor is there any claim known to the Borrower, the
Guarantor or DecisionPoint and not disclosed in writing to the Bank, which, in
either case, materially adversely affects or could so affect any of the Personal
Property and/or undertaking of the Borrower or the Guarantor, or the Borrower’s,
the Guarantor’s or DecisionPoint’s ability to perform its obligations under this
Agreement or the applicable Security Documents;

 
(o)  
all information delivered and statements made by the Borrower to the Bank in
connection with this Agreement, the Security Documents or the Personal Property
are true and accurate in every material respect and, as at the dates or for the
periods indicated, omit no material fact necessary to make such information and
statements or any of them not misleading and, in the case of financial
information and statements, fairly present the financial condition of the
Borrower, the Guarantor and DecisionPoint;

 
(p)  
there is no fact known to the Borrower and not disclosed in writing to the Bank
which materially adversely affects or could, in the Borrower’s judgment acting
in good faith and reasonably, so affect any of the Personal Property or the
interest of the Borrower or the Guarantor, as applicable, therein or the ability
of the Borrower or the Guarantor to perform its obligations under this Agreement
or the other Loan Documents, or the omission of which makes any statement or
representation by the Borrower to the Bank misleading in any material adverse
respect;

 
(q)  
except as specifically contemplated in this Agreement, and specifically as
contemplated by the Permitted Encumbrances or disclosed to the Bank in writing,
neither the Borrower nor the Guarantor has made a prior assignment of, or
otherwise encumbered or disposed of, its interest in its Personal Property;

 
(r)  
except as specifically contemplated in this Agreement and specifically as
contemplated by the Permitted Encumbrances, neither the Borrower nor the
Guarantor has granted any security to any person which ranks, or is capable of
ranking, prior to or pari passu with the Security;

 
(s)  
each of the Borrower and the Guarantor has filed all Tax returns required to be
filed by it in all applicable jurisdictions and has paid all Taxes due and
payable by it, other than the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with Generally Accepted Accounting Principles have been
provided on the books of the Borrower and the Guarantor, as applicable.  All
such Tax returns filed by the Borrower and the Guarantor accurately reflect in
all material respects the taxable income or the liability for Taxes of the
Borrower and the Guarantor, as applicable, in the relevant tax year or calendar
year.  Adequate provision has been made in the financial statements for all
Taxes, governmental charges or reassessments whether relating to income, sales,
real or personal property, or other types of Taxes, governmental charges or
assessments, including interest and penalties thereon, payable in respect of the
business, assets or liabilities of the Borrower and the Guarantor, as
applicable, or otherwise for all periods up to the date of the balance sheets
comprising part of such financial statements as to which the tax liability of
the Borrower and the Guarantor, as applicable, has not been finally
determined.  Canadian federal and provincial income Tax assessments have been
issued to the Borrower and the Guarantor, as applicable, covering all past
periods up to and including the fiscal year ended December 31, 2010 and such
assessments, if any amounts were owing in respect thereof, have been
paid.  There are no actions, suits, claims or other proceedings, or to the best
of the knowledge, information and belief of the Borrower or the Guarantor,
investigations or claims in progress, or, to the knowledge, information and
belief, of the Borrower or the Guarantor, pending or threatened against the
Borrower or the Guarantor in respect of any Taxes, governmental charges or
assessments and, in particular, there are no currently outstanding reassessments
or written enquiries which have been issued or raised by any governmental
authority relating to any such Taxes, governmental charges and
assessments.  Each of the Borrower and the Guarantor has withheld and remitted
all amounts required to be withheld and remitted by them in respect of any
applicable Taxes, governmental charges or assessments;

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(t)  
each of the Borrower and the Guarantor has paid or caused to be paid without
subrogation all Taxes (including interest and penalties) which are due and
payable by it;

 
(u)  
all material municipal, provincial and other governmental laws, by-laws,
regulations, ordinances, orders and other requirements pertaining to the
Personal Property or Premises or required to operate the business and
undertaking of the Borrower or the Guarantor in its intended manner have been
and are being complied with in all material respects;

 
(v)  
to the knowledge of each of the Borrower and the Guarantor after having made due
inquiry, there are no outstanding judgments, writs of execution, seizures,
injunctions or directives or notices of deficiency capable of resulting in work
orders or directives with respect to any of the Personal Property which
materially adversely affects or could so affect any of the Personal Property,
the Premises or the Borrower’s or the Guarantor’s, as applicable, interest
therein, or the Borrower’s or the Guarantor’s, as applicable, ability to perform
its obligations under this Agreement or the Loan Documents;

 
(w)  
no privilege and no claim, which with the giving of notice, lapse of time or
registration, has arisen in respect of any construction, repair, improvement or
other work on the Premises or any part thereof which might now or hereafter have
priority over the Security to any extent whatsoever other than privileges or
claims which constitute Permitted Encumbrances;

 
(x)  
neither the Borrower nor the Guarantor owns any shares, securities, units or
other equity interests in any Person.  Neither the Borrower nor the Guarantor
has any subsidiaries nor does it have any agreement of any nature to acquire any
subsidiary (save and except for the agreement of the Borrower to acquire all of
the issued and outstanding shares of the Guarantor);

 
(y)  
there has been no termination or cancellation of, and no material modification
or change in, the business relationship with any customer or supplier of the
Guarantor which could reasonably be expected to have a material adverse
effect.  Neither the Borrower nor the Guarantor has any reason to believe that
the benefits of any of the customers or suppliers of the Guarantor will not
continue after the closing of the transactions contemplated by the Loan
Documents in substantially the same manner as prior to the date hereof, assuming
the completion on the closing of the transaction contemplated hereby and
thereby;

 
(z)  
neither the Borrower nor the Guarantor has any outstanding liabilities,
contingent or otherwise, and neither the Borrower nor the Guarantor is party or
bound by an agreement of guarantee, support, indemnification, assumption, or
endorsement of, or any other similar commitment with respect to the obligations,
liabilities (contingent or otherwise) or indebtedness of any person, other than:

 
 
(i)
those set out in the financial statements delivered to the Lender;

 
 
(ii)
liabilities in respect of trade or business obligations incurred after the date
of those financial statements in the ordinary course of the business of the
Guarantor consistent with past practice, none of which has been materially
adverse to the results of operations, assets or financial condition of, or
manner of conducting, the business of the Borrower;

 
 
(iii)
liabilities under the RBC Facility;

 
 
(iv)
liabilities under the Bulge Facility; and

 
 
(v)
liabilities in respect of a convertible note to be issued by the Borrower in
favour of Karen Dalicandro and 2293046 Ontario Inc. (the “Vendors”) on or about
l, 2013, subject to the terms and conditions set out in the share purchase
agreement dated as of  l, 2012 between, among others, the Borrower,
DecisionPoint and the Vendors;

 
(aa)  
there is no work stoppage or other concerted action, grievance or dispute
existing or, to the best of the knowledge, information and belief, of the
Borrower, threatened against the Borrower; and

 
(bb)  
each of the Borrower’s, the Guarantor’s and DecisionPoint’s fiscal year end is
December 31.

 
7.2  
Survival of Representations and Warranties

 
The representations and warranties made by the Borrower, the Guarantor and
DecisionPoint in paragraph 7.1 shall be deemed to be repeated as of the date of
each Advance and shall survive the execution and delivery of this Agreement and
shall continue in full force and effect until all sums owing hereunder are paid
in full, notwithstanding any investigation made at any time by or on behalf of
the Bank, provided that the Bank may, at its discretion, waive any
representation and warranty at any time.  The Borrower shall notify the Bank of
any material adverse change to or breach of the representations and warranties
made in paragraph 7.1 and the Bank may, at its sole discretion, from time to
time accept any such changes thereto of which it shall have been notified in
writing or waive or vary the requirements for any of the representations and
warranties in paragraph 7.1 or any part of any representation or warranty, but
the Bank shall have no obligation to do so.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
8.  
COVENANTS

 
8.1  
Each of the Borrower and the Guarantor covenants and agrees with the Bank that
during the term of this Agreement:

 
(a)  
Payments:  The Borrower shall duly and punctually pay to the Bank all amounts
payable hereunder, or under any other Loan Document at the times and places and
in the manner provided for herein or therein without set-off, abatement or
deduction of any kind whatsoever;

 
(b)  
Observance of Covenants:  The Borrower, the Guarantor and DecisionPoint will
observe and perform all of their respective obligations, covenants, agreements
and undertakings on its part required to be observed or performed under the
terms of this Agreement and the other Loan Documents at the times and places and
in the manner provided for herein or therein;

 
(c)  
Existence:  The Borrower, the Guarantor and DecisionPoint shall maintain in good
standing its existence as a corporation under its governing jurisdiction
(subject to the amalgamation of the Borrower with the Guarantor contemplated
herein) and shall remain duly qualified to do business and own property in each
other jurisdiction in which it carries on its business;

 
(d)  
Conduct of Business:  Each of the Borrower and the Guarantor shall conduct its
business in a prudent manner and, subject to the terms hereof, shall take all
necessary and reasonable steps to preserve its assets and properties and to
maintain full and complete financial records;

 
(e)  
Use of Funds:  The Borrower shall use the Credit Facility for and only for the
purposes set forth in paragraph 3.3 and the Offer of Finance;

 
(f)  
Access:  Each of the Borrower and the Guarantor shall provide access to the Bank
and its officers, employees, agents, consultants and representatives to inspect
its Personal Property on reasonable prior notice during normal business hours on
Business Days at such time or times as the Bank may reasonably require;

 
(g)  
Inspection:  Each of the Borrower and the Guarantor shall permit any person
designated in writing by the Bank to inspect any of its books and records
relating to its Personal Property and undertaking and to discuss with its
appropriate officers its affairs, finances and accounts relating to such
Personal Property and undertaking on reasonable prior notice at such times
during normal business hours on Business Days as may be requested by the Bank;

 
(h)  
Information:  The Borrower, the Guarantor and DecisionPoint shall deliver or
cause to be delivered to the Bank all information and documentation relating to
the Borrower, the Guarantor and DecisionPoint, as applicable, the Personal
Property and the business and undertaking of the Borrower and the Guarantor as
the Bank may reasonably request;

 
(i)  
Compliance with Agreements: The Borrower, the Guarantor and DecisionPoint shall
observe and perform all of their respective obligations under all agreements to
which it is a party at the times and in the manner required thereby, shall take
any and all reasonably prudent steps or actions to ensure that the other parties
thereto observe and perform their respective obligations thereunder and shall
provide or cause to be provided to the Bank copies of any written communications
delivered to it by any other party to such agreements alleging any default of a
material nature and threatening the exercise of any remedy thereunder;

 
(j)  
Notices:  Each of the Borrower and the Guarantor shall promptly give notice to
the Bank of

 
(i)  
any notice of expropriation, action or proceeding materially affecting the
Personal Property;

 
(ii)  
all claims, proceedings or litigation served on the Borrower or the Guarantor,
as applicable, and which materially adversely affects or could so affect the
Property or the Borrower’s or the Guarantor’s, as applicable, interest therein,
or the Borrower’s or the Guarantor’s, as applicable, ability to perform its
respective obligations under this Agreement or the other Loan Documents, whether
or not any such claim, proceeding or litigation is covered by insurance;

 
(iii)  
any violation of any law, statute, rule or regulation of which it is made aware
which materially adversely affects or could so affect any of the Personal
Property, or the Borrower’s or the Guarantor’s, as applicable, interest therein,
or the Borrower’s or the Guarantor’s, as applicable, ability to perform its
respective obligations under this Agreement or the other Loan Documents;

 
(iv)  
any damage to or destruction of any property, real or personal which forms part
of the Personal Property and Premises in respect of which the Bank may be
entitled to payment under a policy of insurance taken out on such property; and

 
(v)  
any Encumbrance of which it becomes aware (other than Permitted Encumbrances)
registered against title to the Personal Property and provide to the Bank a true
copy of such Encumbrance;

 
(k)  
Permits:  Each of the Borrower and the Guarantor shall obtain from time to time,
and comply in all material respects with, all necessary permits, licences and
approvals applicable to the Personal Property and Premises and ensure that the
Personal Property and Premises are at all times in compliance in all material
respects with all applicable restrictions, regulations, building codes, and
ordinances of any Authority including, without limitation, all zoning
requirements;

 
(l)  
Operation:  Each of the Borrower and the Guarantor shall diligently maintain,
manage, repair, replace, use and operate the Personal Property as would a
prudent owner of similar property in like circumstances with a view to
preserving and protecting the Personal Property;

 
 
16

--------------------------------------------------------------------------------

 
 
(m)  
Encumbrances:  Unless such Encumbrance constitutes a Permitted Encumbrance, the
Borrower or the Guarantor, as applicable, shall, upon receiving notice or
knowledge of an Encumbrance relating to the Personal Property discharge, or
cause to be discharged, such Encumbrance.  Each of the Borrower and the
Guarantor shall observe and perform all of its obligations under Permitted
Encumbrances at the times and in the manner required thereby;

 
(n)  
Security:  Subject to the Bank’s obligations to register, fully perfect and
maintain any registrations or filings of or made in respect of the Security,
each of the Borrower and the Guarantor shall ensure that the Security
constitutes at all times, as applicable, a mortgage, charge and security
interest on and of the Personal Property and the revenues to be derived
therefrom, subject only to Permitted Encumbrances;

 
(o)  
Default:  The Borrower shall forthwith after it becomes aware of same notify the
Bank of the occurrence of any Default or Event of Default hereunder;

 
(p)  
Title:  Each of the Borrower and the Guarantor shall warrant and defend its
title to the Personal Property and every part thereof against the claims of all
persons whomsoever other than holders of Permitted Encumbrances and do, observe
and perform all of its obligations and all things necessary or expedient to be
done, observed or performed by virtue of any law of Canada, or any province of
Canada, or any municipality in Canada, or any agreement, for the purpose of
creating, maintaining and keeping maintained the security constituted by the
Security as valid and effective security. Each of the Borrower and the Guarantor
shall maintain the exclusive ownership and right of exploitation on all
Intellectual Property, which ownership and rights are assigned to the Bank as
continuing security for the Credit Facility;

 
(q)  
Security/Filing:  The Borrower and Guarantor shall forthwith and from time to
time execute all documents and do all things which in the reasonable opinion of
the Bank or its counsel may be necessary or advisable for validly giving to the
Bank the mortgages, pledges, charges and assignments upon the property of the
Borrower and the Guarantor intended to be created by the Security, and for
better assuring to the Bank the rights, powers and privileges conferred or
intended to be conferred upon it by this Agreement or the Security Documents;

 
(r)  
Payment of Costs:  The Borrower shall pay to the Bank on a timely basis, all
reasonable legal fees, accounting and audit fees and consulting fees, costs and
reasonable expenses incurred by the Bank or its agents, consultants or its
counsel in connection with the Credit Facility and authorize payment of any such
costs out of the loan proceeds;

 
(s)  
Further Encumbering:  Neither the Borrower nor the Guarantor shall create or
suffer to exist any mortgage, charge, pledge, lien, privilege or encumbrance of
any nature upon any of the Personal Property or any part thereof, other than
Permitted Encumbrances, without having first obtained the prior written consent
of the Bank;

 
(t)  
Not To Remove Or Destroy:  Neither the Borrower nor the Guarantor shall (other
than in connection with ongoing construction) destroy, remove, attempt or permit
to be removed or destroyed any material part of the Premises or Personal
Property;

 
(u)  
Laws:  The Borrower and Guarantor shall comply with the material requirements of
all applicable laws, by-laws, regulations and orders of any governmental or
regulatory Authority affecting the Borrower and Guarantor the Personal Property
and Premises or any part or parts hereof including without limiting the
generality of the foregoing, all environmental laws and regulations;

 
(v)  
Change in Ownership:  Neither the Borrower nor the Guarantor shall enter into,
suffer or permit any transaction (whether by sale, assignment, exchange,
transfer, devise, bequeath, change in control or other disposition,
amalgamation, reorganization, operation of law or otherwise) whereby a change in
the ownership of the Borrower or the Guarantor shall occur or be permitted to
occur or continue without the Bank’s prior written consent;

 
(w)  
Operating Licences:  Neither the Borrower nor the Guarantor shall grant any
operating licences without the Bank’s prior written consent which consent shall
not be unreasonably withheld;

 
(x)  
Financial Statements:  Each of the Borrower, the Guarantor and DecisionPoint
shall deliver within 90 days of their fiscal year end annual audited financial
statements of each of the Borrower, the Guarantor and DecisionPoint.

 
The Borrower shall also deliver to the Bank quarterly client-prepared financial
statements of the Borrower and the Guarantor within thirty (30) days of each
quarter end (March, July and September). The Borrower authorizes the Bank to
contact its accountants and auditors and the Bank is authorized to ask them, on
behalf of the Borrower and the Guarantor to release to the Bank financial
information and to provide the Bank with the said financial statements as soon
as they are completed. In addition to the reporting requirements set out, the
Bank may require such financial and operating statements and reports as and when
the Bank deems advisable;
 
(y)  
Insurance:  Each of the Borrower and the Guarantor shall obtain and maintain the
insurance coverages as set out in Article 9 hereof;

 
 
(z)  
Reorganization:  Except as specifically provided herein, neither the Borrower
nor the Guarantor shall amalgamate, merge, consolidate or otherwise reorganize
with any other company or companies (whether in the United States or Canada or
otherwise) or change the type of business currently being conducted by it
without prior written notice to the Bank and without the prior written consent
of the Bank;

 
(aa)  
Control:  Neither the Borrower nor the Guarantor shall, directly or indirectly,
sell, transfer, assign or otherwise dispose of, or cause to be sold,
transferred, assigned or otherwise disposed of, its undertaking and assets as an
entirety or substantially as an entirety to any other party in a single
transaction or series of transactions, nor permit to occur a change to the
currently existing voting control of the Borrower or the Guarantor, following
the completion of the transactions contemplated hereby, without the prior
written consent of the Bank.  In addition, neither the Borrower nor the
Guarantor shall sell, transfer, assign or otherwise dispose of any asset or
property except as specifically provided for in the General Security Agreements
referenced in Schedule “C” hereto.  The senior executive officer responsible for
overseeing and directing the ongoing operations and management of the Borrower
and the Guarantor is and will continue to be Mr. Donald Dalicandro and in the
event of the resignation or termination of Mr. Dalicandro, the Bank must approve
(such approval not to be unreasonably withheld or delayed) his successor to
ensure that the decision making of the Borrower remains with Canadians (approved
by the Bank) during the term of the Loan;

 
 
17

--------------------------------------------------------------------------------

 
 
(bb)  
Guarantees:  Except as specifically provided herein or in the Security
Documents, neither the Borrower nor the Guarantor has and neither of them shall
give or issue any guarantee or indemnity to answer for the debt, default,
obligation or miscarriage of a third person, including without limitation, any
shareholder, director, officer, employee or agent of the Borrower or the
Guarantor, or any associated, affiliated or subsidiary legal entity or holding
company of the Borrower or the Guarantor, without the prior written consent of
the Bank;

 
(cc)  
Remittances:  Each of the Borrower and the Guarantor shall forward copies of all
remittances to the various government agencies as required by law and shall
provide proof of payment to each government agency through documentation
prepared by the Borrower’s and/or the Guarantor’s, as applicable, external
accredited accountant all of which shall be forwarded with the Borrower’s and
the Guarantor’s annual audited financial statements and the Borrower also
undertakes to execute any consent forms necessary to enable the Bank to enquire
as to the status of such remittances;

 
(dd)  
Preauthorized Payment:  All payments hereunder shall be made by pre-authorized
payments from the Borrower’s bank account and the Borrower shall complete and
deliver the proper Bank form and void cheque to that effect;

 
(ee)  
Ineligible Business:  Neither the Borrower nor the Guarantor shall engage in or
permit the use of its Premises by a tenant or other person in any of the
following activities: businesses that are sexually exploitive or that are
inconsistent with generally accepted community standards of conduct or priority,
including those that feature sexuality explicit entertainment, products or
services; businesses that are engaged in or associated with illegal activities;
businesses trading with countries that are proscribed by the Government of
Canada; businesses that operate as a separate and sole entity nightclubs, bars,
lounges, cabarets, casinos, bingo halls, gambling machines, discotheques and
similar operations.  The Bank’s finding that there is an ineligible activity
will be final and binding between the parties and will not be subject to review;

 
(ff)  
Information:  Each of the Borrower, the Guarantor and DecisionPoint authorize
the Bank, from time to time, to obtain credit or other information about the
Borrower and Guarantor from any financial institution, credit reporting agency,
rating agency or credit bureau; and

 
(gg)  
Restrictions on Indebtedness:  Neither the Borrower nor the Guarantor shall
create, assume, issue or permit to exist, directly or indirectly, any
indebtedness other than indebtedness contemplated by this Agreement (including
under paragraph 7.1(z)) and general trade creditor payables and indebtedness
that is approved by the Bank.  Neither the Borrower nor the Guarantor shall
repay, reimburse, reduce, redeem, remit, refund or otherwise return to
DecisionPoint any portion of any investment by DecisionPoint in the Borrower
and/or the Guarantor (including, without limitation, the original investment by
DecisionPoint of $1,300,000, or any purchase price paid by DecisionPoint or any
loan or other debt due to DecisionPoint);

 
(hh)  
Restrictions on Subsidiaries, Investments and Loans.  Neither the Borrower nor
the Guarantor shall, directly or indirectly (i) acquire or form any subsidiary
without ensuring that such subsidiary first provides an unlimited and
unconditional guarantee of the Obligations together with security charging all
present and after-acquired assets of such subsidiary, or (ii) make any loan to
or investment in, or purchase or otherwise acquire or hold any shares or
securities of, any other Person, in each case without the prior written consent
of the Bank;

 
(ii)  
Restrictions on Amendments to Articles of Incorporation.  Neither the Borrower
nor the Guarantor shall, directly or indirectly, materially amend or amend and
restate or otherwise materially modify its articles of incorporation or the
attributes or rights or other terms and provisions applicable to any class of
shares of the Borrower or the Guarantor without the prior written consent of the
Bank;

 
(jj)  
Changes in Locations of Assets or Operations.  Each of the Borrower and the
Guarantor shall notify the Bank, in writing, within thirty (30) days of
acquiring any new Personal Property in or commencing business activities in or
relocating any of its Personal Property to any additional jurisdiction (other
than those jurisdictions identified in Section 7.1(d)).  Each of the Borrower
and the Guarantor covenants and agrees to execute and deliver, within thirty
(30) days of request, all such additional agreements, instruments,
acknowledgments, financing statements, security registrations and/or other
documents as may be requested or required by the Bank to obtain and/or maintain
security over all of the Borrower’s and the Guarantor’s Personal Property
(including, without limitation, Intellectual Property) in any jurisdiction in
which the Borrower and the Guarantor now or hereafter carries on business and/or
the Borrower’s and the Guarantor’s Personal Property is located.  Neither the
Borrower nor the Guarantor shall change its principal place of business or its
chief executive office to any place outside the Province of Ontario without the
prior written consent of the Bank, such consent not to be unreasonably withheld
or delayed.  Notwithstanding the foregoing, the Borrower and the Guarantor and
all of their operations and assets (including their Personal Property) shall
remain in Canada;

 
(kk)  
Restrictions of Repurchases of Shares.  Neither the Borrower nor the Guarantor
shall redeem, repurchase or otherwise acquire any of the issued and outstanding
shares of the Borrower or the Guarantor, as applicable, without the prior
written consent of the Bank, such consent to be granted provided that the
Borrower or the Guarantor, as applicable, is in compliance with the covenants
(financial and otherwise) set out in this Agreement, both before and after the
completion of such transaction;

 
(ll)  
New Intellectual Property.  Each of the Borrower and the Guarantor shall provide
the Bank with full written particulars of any new Intellectual Property owned or
acquired after the date of this Agreement forthwith following the origination or
acquisition of such new Intellectual Property.  Each of the Borrower and the
Guarantor undertakes to execute and deliver to the Bank all such additional
security documents, instruments and agreements, and to do all such acts and
things, as the Bank may deem necessary or appropriate, or as the Bank may
otherwise reasonably require, in order to register against such new Intellectual
Property at the Canadian Intellectual Property Office or other public register;

 
(mm)  
Other Transactions Requiring Consent.  Neither the Borrower nor the Guarantor
shall, without the prior written consent of the Bank, enter into any
partnership, exclusive world-wide licence, arrangement for the sharing of
profits, joint venture or other arrangement involving the sale, assignment or
dilution of any material intellectual property rights of the Borrower or the
Guarantor which would have a material effect on the use or enjoyment by the
Borrower or the Guarantor of its Intellectual Property rights;

 
(nn)  
Revenues and Profits.  All revenues, including without limitation, all earnings,
income, rents, issues and profits, of the Borrower and the Guarantor and their
respective assets shall be recorded in the Borrower’s or the Guarantor’s, as
applicable, books of account and records in Canada and shall be reported in all
of the Borrower’s or the Guarantor’s, as applicable, financial statements, tax
returns and other reports and remittances in Canada.  All profits and other
income of the Borrower and the Guarantor shall remain within the Borrower and
the Guarantor in Canada for the Borrower’s full use in connection with the
Borrower’s or the Guarantor’s, as applicable, ongoing operation of its business;
and

 
(oo)  
No Pledge of Shares.  None of the issued and outstanding shares in the capital
of the Borrower and/or the Guarantor may be pledged as security for any
indebtedness of the Borrower, the Guarantor and/or DecisionPoint without the
prior written consent of the Bank.

 
 
 
18

--------------------------------------------------------------------------------

 
8.2  
DecisionPoint covenants and agrees with the Bank that during the term of this
Agreement:

 
(a)  
Confirmation of Compliance.  DecisionPoint shall provide to the Bank on the last
day of each month an affidavit of a senior officer having knowledge of such
matters, sworn under oath, confirming that there has been no breach of any of
the provisions of the guarantee provided by it;

 
(b)  
Repayment of Upstreamed Funds.  DecisionPoint shall, in the event that any funds
are paid by the Borrower or the Guarantor to DecisionPoint other than payments
in respect of sales commissions and deployment-related expenses payable by the
Guarantor in the ordinary course of business, promptly, upon notice from the
Bank, repay all such amounts to the Borrower or the Guarantor, as the case may
be, and shall provide to the Bank an affidavit of a senior officer of
DecisionPoint, sworn under oath, confirming such repayment; and

 
(c)  
No Pledge of Shares.  DecisionPoint shall not grant or create or suffer to exist
any pledge upon any of the issued and outstanding shares in the capital of the
Borrower or the Guarantor (including any successor of either of them whether by
amalgamation or otherwise).

 
9.  
INSURANCE

 
9.1  
Insurance

 
Each of the Borrower and the Guarantor, as applicable, shall obtain and maintain
in a form and content acceptable to the Bank:
 
(a)  
with respect to all insurable property included within the Personal Property and
Premises, property insurance in an amount equal to one hundred percent (100%) of
the Replacement Cost thereof from time to time on an agreed amount basis,
against loss or damage by fire and other perils now or hereafter from time to
time embraced by or defined in an “all risk” insurance policy;

 
(b)  
such other insurance with respect to the Personal Property and the Premises, in
such amounts, with respect to such risks or perils and with such exclusions as
may be customarily effected and maintained by prudent tenants/lessees of
properties in Canada of similar scope and size as the Personal Property and
Premises or as may be otherwise required by the Bank, acting reasonably;

 
(c)  
such other insurance with respect to the Personal Property and the Premises, in
such amounts, with respect to such risks or perils and with such exclusions as
may be customarily effected and maintained by prudent owners of properties in
Canada of similar scope and size as the Personal Property and Premises or as may
be otherwise required by the Bank, acting reasonably; and

 
(d)  
a life insurance policy on the life of Donald Dalicandro for an insured amount
of not less than $1,700,000 (the “Key Man Life Policy”), which is to be subject
to an assignment solely in favour of the Bank.

 
9.2  
Premiums and Losses

 
Each of the Borrower and the Guarantor shall duly and punctually pay or cause to
be paid all premiums and other sums of money payable for effecting and
maintaining all insurance required to be maintained and effected under paragraph
9.1 and shall cause the proceeds of the insurance provided for in subparagraphs
9.1(a) and (b), to be made payable to the Bank as its interest may appear and
such policies shall contain a waiver of any subrogation rights which the
Borrower’s or the Guarantor’s insurers may have against the Bank or any person
appointed by the Bank as agent or for whom the Bank is in law
responsible.  Every policy of insurance shall be effected on such terms and with
such insurers as may be approved by the Bank, acting reasonably, and shall
contain a standard mortgage clause, if applicable, in form acceptable to the
Bank and clauses which provide that such policies may not be cancelled,
materially modified or reduced in coverage except after thirty (30) days’ notice
in writing to the Bank.  In the event of failure on the part of the Borrower or
the Guarantor to effect or maintain or cause to be effected or maintained any
insurance required by paragraph 9.1, the Bank may effect or maintain such
insurance and, without obligation to do so, insure the Personal Property or
Premises or any part or parts thereof for such amount or amounts as it may from
time to time deem expedient and the amount of any premiums paid to effect or
maintain such insurance shall be payable by the Borrower and the Guarantor on
demand and shall bear interest at the Interest Rate hereunder and calculated in
the manner set forth in paragraph 4.2 from the date of such payment by the Bank
until paid and the Borrower and the Guarantor covenants to forthwith repay to
the Bank all of the premiums so paid upon receipt of evidence proving payment of
such premiums.  Each of the Borrower and the Guarantor shall deliver to the Bank
evidence of payment of all premiums and other sums of money payable for
effecting or maintaining the insurance referred to in paragraph 9.1 and shall
deposit with the Bank a certificate or certificates signed by the insurers,
setting forth with reasonable particularity the terms of all policies of
insurance which are required to be effected and maintained hereunder, and will
forthwith deliver to the Bank certificates of renewal at least fifteen (15) days
prior to their due date with evidence proving payment of the premiums
therefor.  Each of the Borrower and the Guarantor shall also make available to
the Bank or its representatives, for inspection on reasonable prior notice
during normal business hours at the principal office of the Borrower or the
Guarantor, the original copies of any of such policies, which shall be signed by
the insurers or their agents authorized to sign same and shall provide to the
Bank on request a certified copy of the “all risks” insurance policy and
certificates evidencing the insurance to be placed and maintained hereunder.
 
9.3  
Non-Cancellation

 
Neither the Borrower nor the Guarantor shall do or suffer anything whereby the
said policies may be vitiated.
 
9.4  
Proof of Loss

 
Each of the Borrower and the Guarantor shall forthwith on the happening of any
loss or damage at its expense furnish all necessary proofs and do all necessary
acts to enable the Bank to obtain payment of the insurance moneys (other than
such moneys payable under policies of liability insurance) and the Borrower and
the Guarantor shall release any interest it may have in the proceeds thereof.
 
9.5  
Co-Insurance

 
None of the policies of insurance referred to in paragraph 9.1 shall contain any
co-insurance clauses.
 
 
19

--------------------------------------------------------------------------------

 
 
10.  
EVENTS OF DEFAULT AND ACCELERATION

 
10.1  
Events of Default

 
Each of the following events shall constitute an Event of Default under this
Agreement:
 
(a)  
if the Borrower fails to pay the principal amount of the Credit Facility or any
part thereof when the same shall become due hereunder;

 
(b)  
if the Borrower fails to pay any interest, fees or other amounts owing under
this Agreement when the same shall become due and such failure shall continue
unremedied for a period of three (3) days;

 
(c)  
if the Borrower or the Guarantor fails to pay Taxes (other than in circumstances
in which such failure constitutes a Permitted Encumbrance) and any such failure
as aforesaid shall continue either for a period of thirty (30) days or for such
shorter period as would at anytime, if continued, render the Property or any
part thereof liable to forfeiture or sale;

 
(d)  
if the Borrower or the Guarantor:

 
(i)  
shall admit in writing its inability to pay its debts generally as they become
due, or not pay its debts generally as they become due or otherwise acknowledges
its insolvency;

 
(ii)  
shall file an assignment or a petition to take advantage of any insolvency
statute or pass a resolution for its winding-up;

 
(iii)  
shall make an assignment for the benefit of its creditors;

 
(iv)  
shall consent to the appointment of a receiver or receiver-manager of itself or
of the whole or any substantial part of its property;

 
(v)  
shall file a petition or answer or make a proposal to its creditors seeking
reorganization, arrangement, adjustment or composition under applicable
bankruptcy laws or any other applicable law or statute relating to relief from
or against creditors generally;

 
(vi)  
shall have been adjudged by a court having jurisdiction a bankrupt or insolvent,
or a decree or order of a court having jurisdiction shall have been entered for
the appointment of a receiver or liquidator or trustee or assignee in bankruptcy
of the Borrower or the Guarantor, as applicable, or for the winding-up or
liquidation of its affairs;

 
(e)  
if a proceeding shall be instituted by a person for the winding-up of the
Borrower or the Guarantor or a petition in bankruptcy be presented against the
Borrower or the Guarantor under bankruptcy legislation and if in either case
such proceeding or petition shall not, less than three (3) days prior to the
date fixed for the hearing of the same, have been dismissed or withdrawn;

 
(f)  
if the Borrower or the Guarantor ceases carrying on all or substantially all of
its business or makes a bulk sale of all or substantially all of its assets;

 
(g)  
if any representation or warranty made in this Agreement, the other Loan
Documents or in any instrument, certificate or materials furnished pursuant
hereto or any information furnished to the Bank by the Borrower, the Guarantor
or DecisionPoint in connection with the Credit Facility or this Agreement is
incorrect or misleading in any material respect when made;

 
(h)  
if an encumbrancer or lienor takes possession of the Personal Property or a part
thereof which is, in the reasonable opinion of the Bank, a substantial or
material part, or if execution or other similar process is enforced against such
property which remains unsatisfied for, or has not been withdrawn, released,
vacated or stayed within, such period as would permit such property to be sold
thereunder, less five (5) Business Days;

 
(i)  
if the Borrower, the Guarantor or DecisionPoint shall default in observing or
performing any covenant, condition or agreement contained in this Agreement or
any of the Offer of Finance or the other Loan Documents on its part to be
observed or performed and such default shall continue for a period of fifteen
(15) days (or such longer period of time not exceeding forty-five (45) days as
may be reasonably required to cure such default provided that the Borrower, the
Guarantor or DecisionPoint, as applicable, commences to cure such default within
such fifteen (15) day period and thereafter diligently pursues the curing of
such default) after written notice has been given by the Bank to the Borrower,
the Guarantor or DecisionPoint specifying the default in reasonable detail;

 
(j)  
if the Borrower, the Guarantor or DecisionPoint shall default in observing or
performing any covenant, condition or agreement contained in any agreement
issued or made under any of the Permitted Encumbrances, or under any other loan
with the Bank or Business Development Bank of Canada (subject to any applicable
remedial periods), and any default hereunder shall be a cross-default to such
other Bank or Business Development Bank of Canada loan(s);

 
(k)  
if any guarantee of the Obligations shall be terminated, revoked or declared
void or invalid, or any individual comprising the Guarantor declares that he is
no longer bound by his guarantee;

 
(l)  
if one or more final judgments for the payment of money aggregating in excess of
$50,000 shall be rendered against the Borrower or the Guarantor and the Borrower
or the Guarantor shall fail to discharge the same within thirty (30) days from
the date of notice of entry thereof; or

 
(m)  
if at any time there occurs an event or circumstance which, in the opinion of
the Bank, acting reasonably, represents a material adverse change in the
business, operations, property or financial or other condition of the Borrower
and/or the Guarantor which would negatively affect the Security or would
negatively affect the ability of the Borrower and/or the Guarantor to perform
and discharge its Obligations.

 
10.2  
Acceleration

 
Upon occurrence of any one or more Events of Default, all Obligations of the
Borrower to the Bank shall, at the option of the Bank and upon notice to the
Borrower, become immediately due and payable without presentation, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower, and the Security shall thereupon become enforceable by the
Bank.  Obligations shall include all principal, interest, royalties, and
prepayment amount calculated in accordance with paragraph 4.5(a)(ii), and all
outstanding fees and costs of collection.
 
10.3  
Remedies Cumulative

 
It is expressly understood and agreed that the rights and remedies of the Bank
under this Agreement and the other agreements and security contemplated in this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law and any single or partial exercise by the
Bank of any right or remedy for a default or breach of any term, covenant,
condition or agreement herein contained shall not be deemed to be a waiver of or
to alter, affect, or prejudice any other right or remedy or other rights or
remedies to which the Bank may be lawfully entitled for the same default or
breach, and any waiver by the Bank of the strict observance, performance or
compliance with any term, covenant, condition or agreement herein contained, and
any indulgence granted by the Bank shall be deemed not to be a waiver of any
subsequent default.
 
 
20

--------------------------------------------------------------------------------

 
 
10.4  
Set-Off or Compensation

 
In addition to and not in limitation of any rights now or hereafter granted
under applicable law, if an Event of Default occurs, the Bank is authorized at
any time and from time to time to the fullest extent permitted by law, without
notice to the Borrower, the Guarantor or to any other person, any notice being
expressly waived by the Borrower and the Guarantor, to set-off and compensate
and to apply any and all deposits of the Borrower and the Guarantor, general or
special, time or demand, provisional or final, matured or unmatured, and any
other indebtedness at any time owing by the Bank to or for the credit of or the
account of the Borrower and/or the Guarantor against and on account of the debts
and liabilities of the Borrower due and payable to the Bank under this
Agreement, although these debts or liabilities of the Borrower, or any of them,
are contingent or unmatured.
 
10.5  
Remedies

 
Without in any way limiting the remedies conferred by the Security Documents, if
an Event of Default has occurred and is continuing and the Bank has declared the
Obligations to be due in accordance with the provisions of paragraph 10.2, in
addition to and without limiting its rights set out in paragraph 10.2, its
rights under the Security Documents and its other rights under contract, at law
or in equity, the Bank may, after notice to the Borrower and/or the Guarantor,
as applicable:
 
(a)  
commence such legal actions or proceedings against the Borrower and/or Guarantor
and/or DecisionPoint with respect to the Security as may be permitted hereunder
or under any of the Security Documents, or otherwise at law or at equity;

 
(b)  
demand repayment of the amounts payable pursuant to the Obligations;

 
(c)  
appoint a receiver(s) or receiver/manager(s) in accordance with the provisions
of the Security Documents;

 
(d)  
realize at public or private sale, upon the Security; and/or

 
(e)  
foreclose the interest of the Borrower and/or the Guarantor in the Personal
Property and in any other property or assets subject to the Security or any part
or parts thereof, all at such times and in such manner as the Bank in its sole
discretion deems expedient and all without the necessity of any additional
notice, presentation, demand, advertising, entering into possession of any
property or assets subject to the charge of the Security or any other similar
proceedings, all of which are hereby expressly waived by the Borrower and the
Guarantor, subject always to applicable law.

 
10.6  
Proceeds of Realization

 
Upon the occurrence and during the continuance of an Event of Default, any
amounts received by the Bank as a result of its realization upon the Security
and any amounts recovered by the Bank from the Borrower and/or the Guarantor
shall be applied by the Bank to the following uses in the order hereinafter set
forth:
 
(a)  
in payment of all costs and expenses incurred by the Bank in the exercise of all
or any of the powers granted to it under the Security Documents and in payment
of all the remuneration of any receiver/manager appointed pursuant to the
Security Documents (a “Receiver”), and all costs and expenses incurred by the
Receiver in the exercise of all or any of the powers granted to it under this
Agreement or the Security Documents;

 
(b)  
in payment of all amounts or money borrowed or advanced by either of the Bank or
the Receiver pursuant to the powers set out in this Agreement or the Security
Documents and any interest thereon;

 
(c)  
in payment of the Obligations, which may be applied by the Bank against such of
the Obligations in such manner as the Bank, in its sole discretion, may
determine;

 
(d)  
in satisfaction of the indebtedness or liability secured by any security
interest on the Property or any other property and assets subject to the
Security subordinate to the charges and security interests created by the
Security Documents, if written demand therefor is received by the Bank or the
Receiver before the distribution of the proceeds of disposition of the Property
or any other property and assets subject to the Security is completed or the
Bank is otherwise required by law to make such payment; and

 
(e)  
any surplus shall be paid to the Borrower.

 
11.  
EXPENSES AND INDEMNITY

 
11.1  
Expenses and Indemnity

 
All statements, reports, certificates, opinions, appraisals and other documents
or information required to be furnished to the Bank by the Borrower, the
Guarantor and/or DecisionPoint under this Agreement shall be supplied by the
Borrower without cost to the Bank. The Borrower shall pay to the Bank on demand
all reasonable out of pocket costs, including without limitation all reasonable
legal, accounting, audit and consultants’ fees and other reasonable third party
expenses incurred by the Bank from time to time in the documentation, execution,
preparation, negotiation and administration of this Agreement and the Security
Documents and the maintenance and monitoring of its security.  Each of the
Borrower and the Guarantor agrees to indemnify and save harmless the Bank
against any loss, expense, liability or claim which the Bank may sustain or
incur as a consequence of (i) the performance by the Bank of its obligations
under this Agreement and the exercise of its rights and remedies hereunder or
any of the instruments and documents comprising the Security Documents, (ii) any
failure by the Borrower or the Guarantor to fulfil any obligation or make any
payment which the Bank has assumed in connection with this Agreement and any
other agreement as security contemplated by this Agreement, (iii) a default by
the Borrower in the payment of any sum due from the Borrower hereunder, and (iv)
any other default by the Borrower or the Guarantor hereunder, other than such
loss, expense, liability or claim resulting from the Bank’s gross negligence or
willful misconduct.  This provision shall survive the repayment of the Credit
Facility and shall continue in full force and effect so long as the possibility
of any such liability, claim or loss exists.  A certificate of the Bank as to
the amount of any such cost, loss or expense shall be conclusive evidence as to
the amount thereof, in the absence of manifest error.
 
 
21

--------------------------------------------------------------------------------

 
 
12.  
NOTICE

 
 
12.1  
Notices

 
Any notice or other communication which may be or is required to be given or
made pursuant to this Agreement shall, unless otherwise expressly provided
herein, be in writing and shall be deemed to have been sufficiently and
effectively given if signed by or on behalf of the party giving notice and
delivered to the party for which it is intended at its address as follows:
 
(a)  
if to the Borrower and Guarantor, at:

 
Apex Systems Integrators Inc.
3170 Harvester Road
Burlington, ON  L7N 3W8


Attention:                      Nicholas Toms
 
(b)  
if to DecisionPoint, at:

 
DecisionPoint Systems, Inc.
19655 Descartes
Foothill Ranch, CA, USA  92610


Attention:                      Nicholas Toms
Facsimile:                      949.215.9642
 
(c)  
if to the Bank, at:

 
BDC Capital Inc., a wholly-owned subsidiary of
Business Development Bank of Canada
148 Fullarton Street, Suite 1000
10th Floor
London, ON  N6A 5P3


Attention:                      Jeff Hill
Facsimile:                      519.645.5989


 
Any notice or communication which may or is required to be given or made shall
be made or given as herein provided or to such other address or in case of such
other officer as a party may from time to time advise to the other parties
hereto by notice in writing as aforesaid and shall not be deemed received until
actual receipt thereof by the party to whom such notice is given except if sent
by facsimile machine, in which case it shall be deemed received on the Business
Day next following the date of transmission. Any notice or other communication
given pursuant to this paragraph 12.1 is herein called “notice”.
 
13.  
GOVERNING LAW

 
13.1  
Governing Law

 
The parties agree that this Agreement shall be conclusively deemed to be a
contract made under, and shall for all purposes be governed by and construed in
accordance with, the laws of the Province of Ontario and of Canada applicable
therein.
 
14.  
SUCCESSORS AND ASSIGNS

 
14.1  
Successors and Assigns

 
This Agreement shall be binding upon and enure to the benefit of each of the
parties hereto, their respect successors and assigns, except that the Borrower
shall not assign any rights or obligations with respect to this Agreement or any
of the agreements contemplated hereby without the prior written consent of the
Bank.
 
15.  
MISCELLANEOUS

 
15.1  
Severability

 
Any provision of this Agreement which is or becomes prohibited or unenforceable
in any jurisdiction shall not invalidate or impair the remaining provisions
hereof which shall be deemed severable from such prohibited or unenforceable
provision and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
15.2  
Survival of Representations and Warranties, etc.

 
The representations and warranties and other terms contained in this Agreement
and the Offer of Finance shall survive the execution of this Agreement and all
other agreements provided for or contemplated hereby.
 
 
22

--------------------------------------------------------------------------------

 
 
15.3  
Amendment, Supplement or Waiver

 
No amendment, supplement, waiver or consent provided for by any provision of
this Agreement or any other agreement or instrument contemplated by this
Agreement, shall in any event be effective unless the same shall be in writing
and executed by the Bank and any such amendment, supplement, waiver or consent
shall be binding upon the Bank but only in the specific instance and for the
specific purpose for which given. No waiver or act or omission of the Bank shall
extend to or be taken in any manner whatsoever to affect any subsequent Event of
Default or breach by the Borrower of any provision of this Agreement or the
rights resulting therefrom.
 
15.4  
Waiver of Immunities

 
To the extent that the Borrower and/or the Guarantor has or hereafter may
acquire any immunity from jurisdiction, of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each of the Borrower and the Guarantor hereby irrevocably waives such
immunity in respect of its obligations under this Agreement or any agreements or
instruments contemplated by this Agreement.
 
15.5  
Approvals

 
Except as otherwise expressly set out herein, where in this Agreement any matter
is subject to the consent or approval of the Bank or is to be acceptable to the
Bank, such consent, approval or determination of acceptability shall be in the
Bank’s sole and unfettered discretion unless otherwise expressly provided
herein.
 
15.6  
Non-Merger

 
The taking of a judgment or judgments or any other action or dealing whatsoever
by the Bank in respect of any security given by the Borrower or the Guarantor to
the Bank shall not operate as a merger of any indebtedness or liability of the
Borrower or Guarantor to the Bank or in any way suspend payment or affect or
prejudice the rights, remedies and powers, legal or equitable, which the Bank
may have in connection with such liabilities and the surrender, cancellation or
any other dealings with any security for such liabilities shall not release or
affect the liability of the Borrower or Guarantor hereunder or under any
security held by the Bank.
 
15.7  
No Obligation to Advance

 
Neither execution nor delivery of this Agreement, in and of itself, shall
obligate the Bank to make any Advances available to the Borrower hereunder.
 
15.8  
Time of the Essence

 
Time shall be of the essence of this Agreement.
 
15.9  
Enforcement and Waiver by the Bank

 
The Bank shall have the right at all times to enforce the provisions of this
Agreement and the agreements to be delivered pursuant hereto in strict
accordance with the terms hereof and thereof, notwithstanding any conduct or
custom on the part of the Bank in refraining from so doing at any time or
times.  The failure of the Bank at any time or times to enforce its rights under
such provisions strictly in accordance with the same shall not be construed as
having created a custom in any way or manner contrary to the specific provisions
of this Agreement or thereof or as having in any way or manner modified or
waived the same.  All rights and remedies of the Bank are cumulative and
concurrent and do not constitute a waiver or release of any other right or
remedy.
 
15.10  
Set-Offs

 
The Borrower hereby grants to the Bank the right to set-off against any and all
accounts, credits or balances maintained by it with the Bank, other than any
monies maintained in the name of the Borrower but held by such Borrower in trust
for the benefit of Arm’s Length third persons where the Bank has notice of such
trust, the aggregate amount of principal, interest and all other amounts due
with respect to the Credit Facility when such amounts shall become due and
payable, whether at maturity, upon acceleration of maturity or otherwise.
 
15.11  
Relationship of Parties

 
The provisions contained in this Agreement shall not create or be deemed to
create any relationship as between the Borrower and the Bank other than that of
borrower and Bank.
 
15.12  
Further Assurances

 
The Borrower and the Guarantor shall, at the request of the Bank, do all such
further acts and execute and deliver all such further documents as may, in the
reasonable opinion of the Bank, be necessary or desirable in order to fully
perform and carry out the purpose and intent of this Agreement.
 
15.13  
Formal Date

 
This Agreement shall be referred to as bearing the date set out on the front
page hereto.
 
15.14  
Term of Agreement

 
This Agreement shall remain in full force and effect until the final payment in
full to the Bank of all amounts payable and the termination of all commitments
of the Bank in respect of the Credit Facility hereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
15.15  
Entire Agreement

 
Save and except any ancillary agreements or documents delivered on or after the
closing of the transaction contemplated by this Agreement, this Agreement
including the Offer of Finance by reference, constitutes the entire agreement
between the parties hereto with respect to the Credit Facility and cancels and
supersedes any prior agreements, undertakings, declarations or representations,
written or verbal, in respect thereof.
 
15.16  
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be original and all of which taken together shall be deemed
to constitute one and the same instrument, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart signed by each of the parties hereto.
 
15.17  
Confidentiality

 
The Bank hereby agrees that it shall hold in strict confidence all material
information regarding the business and affairs of the Borrower and the Guarantor
obtained by it from the Borrower and which is not generally available in the
public domain disclosing the same only to the extent necessary to comply with
applicable laws and to enforce its rights under this Agreement or the Security
Documents.  However, the Bank shall be permitted to make a public announcement
of this loan transaction by way of a written communication.
 
 
[signature page follows]
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

 
2314505 ONTARIO INC.
    (Borrower)          
 
Per:
/s/ Nicholas R. Toms       Name:       Title:                     Per:          
Name:       Title:               I/We have authority to bind the Corporation    
                APEX SYSTEMS INTEGRATORS INC.     (Guarantor)             Per:
/s/ Karen Dalicandro       Name:       Title:                     Per:        
Name:       Title:               I/We have authority to bind the Corporation    
                DECISIONPOINT SYSTEMS, INC.     (Guarantor)             Per: /s/
Nicholas R. Toms       Name:       Title:             Per:           Name:      
Title:               I/We have authority to bind the Corporation                
    BDC CAPITAL INC., a wholly-owned     subsidiary of BUSINESS DEVELOPMENT    
BANK OF CANADA             Per: /s/ Carolyn Galbraith       Name: Carolyn
Galbraith       Title: Manager, Subordinate Financing             Per: /s/ Jeff
Hill       Name: Jeff Hill       Title:  Managing Director, Subordinate
Financing       I/We have authority to bind the Corporation.  






 
 
25

--------------------------------------------------------------------------------

 
SCHEDULE “A”


Summary of Advances






Date
Amount
Balance
Paid To
 
 _____, 2012
$1,700,000
$0
McMillan LLP
       





SCHEDULE “B”


Permitted Encumbrances



 
Reference File No./
Registration Number
Secured Party
Registration Date
Collateral Classification
 
868335885/
20001213 1751 1531 8013
Royal Bank of Canada
December 13, 2000
Inventory, Equipment, Accounts, Other, Motor Vehicle Included





 
26

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”


Security Documents


1.  
General Security Agreement from 2314505 Ontario Inc. providing:



-  
a security interest on all present and after-acquired personal property subject
only to:

 
o  
priority on inventory and accounts receivable, intellectual property, patents
and trademarks and all other present and after-acquired property to the lender
extending line of credit and term financing;

 
2.  
Corporate Guarantee of Apex Systems Integrators Inc. in form and content
acceptable to the Bank.



3.  
General Security Agreement from Apex Systems Integrators Inc. providing:



-  
a security interest on all present and after-acquired personal property subject
only to:

 
o  
priority on inventory and accounts receivable, intellectual property, patents
and trademarks and all other present and after-acquired property to the lender
extending line of credit and term financing;

 
4.  
Assignment of life insurance policies on the life of Donald Dalicandro in the
amount of $1,700,000 with BDC shown as loss payee.



5.  
Conditional Corporate Guarantee of DecisionPoint Systems Inc. in form and
content acceptable to the Bank.



6.  
Escrow agreement with software source code held offsite by Lincoln-Parry
Software.  Escrow Source code deposited in escrow to be updated annually.



7.  
Subordination and Priorities Agreement with lender extending line of credit and
term loan provided that terms are satisfactory to the Bank.  If the agreement is
to include standstill provisions then the total interest rate will automatically
be increased by 0.5%.



8.  
In the event that any or all of the $1,300,000 investment by DecisionPoint in
the Borrower is made by way of a related party loan, DecisionPoint will enter
into a postponement of such loan in favour of the Bank and no interest will be
permitted to be paid thereon.



9.  
A postponement of Karen Dalicandro and 2293046 Ontario Inc. in respect of the
cash portion of any earn-out.



10.  
A postponement of Donald Dalicandro in respect of his bonus - the cash portion
of any bonus payable to him may be paid by the Borrower or Guarantor if, and
only if, the Bank’s maximum annual cash flow sweep has first been paid to the
Bank, the Loan is in good standing and all other covenants contained in the
Agreement and in all other Loan Documents and all covenants in favour of the
Lender extending the operating line of credit and term loan are satisfied both
before and after payment.



11.  
All other collateral documentation provided pursuant to the Offer of Finance
dated February 14, 2012, as amended, between the Borrower and the Bank.

 
 
 
 
27